     Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 1 of 67



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


HARVEY J. KESNER                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )              Case No. 1:20-cv-551-AKH
                                             )
                                             )              TRIAL BY JURY
BAKER BOTTS, LLP                             )              IS DEMANDED
JONATHAN A. SHAPIRO,                         )
LYNN NEILS,                                  )
DAVID LOCHER,                                )
DAVID HANSEN AND                             )
JOHN AND JANE DOES 1-10                      )
                                             )
       Defendants.                           )
                                             )


                       FIRST AMENDED COMPLAINT

     Plaintiff, Harvey J. Kesner (“Kesner” or Plaintiff”), by counsel, pursuant to Rule

15(a)(2) of the Federal Rules of Civil Procedure, files the following First Amended

Complaint against Defendants Baker Botts, LLP (“Baker Botts”), Jonathan A. Shapiro

(“Shapiro”), Lynn Neils (“Neils”), David Locher (“Locher”), David Hansen (“Hansen”),

and John and Jane Does 1-10, jointly and severally.

     Plaintiff seeks (a) compensatory damages, threefold damages and punitive damages

in a sum not less than $35,000,000.00, (b) prejudgment interest on the principal sum

awarded by the Jury from May 15, 2018 to the date of Judgment at the rate of nine (9)

percent per annum, (c) reasonable attorneys’ fees, and (d) costs – arising out of Baker

Botts’, Shapiro’s, and Hansen’s acts of racketeering activity in violation of Title 18

U.S.C. § 1962, and Baker Botts’. Shapiro’s, Neil’s, Locher’s and Hansen’s violations of

General Business Law § 349 (prohibiting deceptive acts or practices in the conduct of any
                                            1
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 2 of 67



business, trade or commerce), tortious interference with contract and business

expectancies, intentional infliction of emotional distress, prima facie tort, and misconduct

in violation of New York Judiciary Law § 487.

                                     INTRODUCTION


           1.       This is a case about extortion and the illegal efforts of Baker Botts,

Shapiro, Neils, Locher and Hansen to extract $9,600,000 from Plaintiff by force, threats

and intimidation.

           2.       MabVax Therapeutics Holdings, Inc. (“MabVax”) was a fledgling

biopharmaceutical company founded by Defendant Hansen, its Chief Executive Officer

and director. Hansen caused MabVax to become publicly traded in 2014 in a reverse

merger transaction with a public company, Telik, Inc. (“Telik”). MabVax raised millions

of dollars in capital for its operations and significant officer salaries never obtaining FDA

approval for any of its treatments, never brought any product to market, nor realized any

profits.        MabVax instead had significant losses throughout its history continually

teetering on insolvency and finally filed for bankruptcy in 2019.           MabVax never

progressed beyond FDA Phase I human clinical trials to Phase II or Phase III trials, and

in February 2018 suspended patient enrollment after its drug suffered an “adverse”

patient event. MabVax never disclosed if the adverse event was a fatality or injury

incident to its drug’s use, but hid this important information from investors for over 6

months skipping required SEC filings. MabVax/Hansen voluntarily decided to halt the

trading in its stock on NASDAQ by failing to provide investor information though SEC

filings rather than talk about its setbacks publicly. It lost the confidence of investors and

saw its stock price plunge. In 2019, MabVax filed for bankruptcy and was liquidated.

MabVax and its management are facing a multitude of investor lawsuits.
                                               2
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 3 of 67



       3.      As of May 2018, attorney Jonathan Shapiro had been Defendant Hansen’s

personal attorney for at least 5 years. Upon information and belief, Shapiro represented

Defendant Hansen when, as founder of MabVax, he arranged for its acquisition by Telik.

       4.      On or about May 15, 2018, Defendant Shapiro contacted Plaintiff in

Plaintiff’s New York office seeking a meeting with Plaintiff. He thereafter emailed

confirmation and scheduled a meeting for the following week in Plaintiff’s New York

law office. After the call, Shapiro emailed Plaintiff “Thank you for the call. My contact

information is below. Please let me know what your calendar looks like next week, I’m

best on Monday (or Tuesday) but to want to accommodate.” Defendant Shapiro then

emailed Plaintiff on May 16, 2018 “Good Evening. Just checking to see if I can get on

your calendar. Best, Jonathan”.

       5.      Two attorneys, Defendant Shapiro and Defendant Locher, from the law

firm of Baker Botts then traveled to New York City from their offices in California and

Washington, D.C., respectively, to meet Plaintiff in his law office in midtown Manhattan

on May 22, 2018. Once there, they reviewed dozens of documents and interviewed

Plaintiff’s New York staff and other attorneys in Plaintiff’s firm collectively for nearly

five hours. After the meetings Defendant Shapiro thanked Plaintiff writing in a further

email “Harvey and Robert, Thank you for your courtesy today, appreciate the help

transitioning this as we move ahead with the defense. Best, Jonathan”.

       6.      While in New York, Defendants Shapiro and Locher received files in the

Firm’s New York office, interviewed Plaintiff and another attorney concerning MabVax

and matters.

       7.      Meanwhile, in February 2018, MabVax had been served with an SEC

subpoena issued by the SEC’s New York office. Plaintiff’s law firm was authorized to


                                            3
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 4 of 67



and accepted service in New York. Shortly thereafter, Defendant Hansen too received a

personal subpoena from the SEC’s New York office. The subpoena queried matters

ranging from information about investors and their investments in MabVax, their

reporting of beneficial ownership of stock, and disclosures made by MabVax in its SEC

filings and registration statements.

       8.      The investment contracts requested by the SEC specify that they are

deemed to be made and to be performed within the state of New York, and contain New

York choice of law and venue provisions for disputes. Since late-April 2015, all federal

securities law filings made by MabVax were prepared by and filed by the attorneys from

Plaintiff’s New York office. Defendant Hansen routinely travelled to New York to meet

investors, analysts and attend conferences, to meet with Plaintiff, and to license

technology from New York universities.

       9.      On May 29, 2018 Defendant Shapiro sent a new letter and email to

Plaintiff with questions from their New York meeting - “Please include those instances

you mentioned during our meeting … and “During our discussion [in your New York

office], you advised that, once SRFK undertook its representation of MabVax, those

outside investors … obtained separate counsel with respect to their investment in

MabVax. Please identify those counsel, the MabVax-related transaction(s) in which they

appeared, and the client/investor(s) they represented.” “During his summary of the

collection and production effort in response to the SEC subpoena . . . [] noted that [the

firm] undertook an internal collection for responsive documents/data, which is common

practice insofar as documents/data held by counsel [in New York] are typically deemed

to be within the control of their clients.       …   Please identify the … [New York]

custodians from whom documents/data were collected, and let us know where we can


                                             4
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 5 of 67



locate them.”

       10.       During the hours-long meetings held in New York, Defendant Locher

scrupulously transcribed the conversations on his laptop. Confidential conversations

between attorneys believed to be representing the same party in an SEC investigation -

MabVax. When Plaintiff objected to this recording in his New York office Defendant

Shapiro dismissed Plaintiff’s objection and directed Mr. Locher to continue to record the

meetings.

       11.      Defendant Shapiro repeatedly represented both orally and in writing that

his purpose was solely to assist MabVax, his client. He confirmed in letters and orally

that he was serving as Plaintiff’s successor and his co-counsel to prepare to defend an

SEC subpoena and investigation of MabVax.

       12.      However, as is now known Shapiro had other things in mind. His prior

firm, Mintz Levin, had issued a press release on April 29, 2013 heralding Defendant

Shapiro’s appointment to that firm. Plaintiff had no idea that Defendant Shapiro was

directly involved in the prior representation of MabVax as its counsel at Mintz Levin, on

the very matters that are at the heart of the SEC investigation, fashioning corporate

documentation, and SEC reporting for the transactions with MabVax’ investors and for

the period of time identified by the SEC in which the wrongdoing occurred investigated

by the SEC. He did not reveal his actual purpose was to protect and disguise his firm’s

involvement and connection to the reporting at issue at his prior firm. He did not reveal

that improprieties at that firm could be charged by the SEC in the investigation. Nor did

he disclose he and his firm represented Defendant Hansen, founder and CEO of MabVax,

personally. From at least 2013-2016 he was a senior partner at the law firm that handled

all of the corporate and SEC matters for MabVax– the very period investigated by the


                                            5
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 6 of 67



SEC.




       13.    Prior to the meetings in New York, on or about May 8, 2018,

unbeknownst to Plaintiff, MabVax had already engaged Defendant Baker Botts.

       14.    At the time he appeared in Plaintiff’s New York office it is now evident he

was representing Defendant Hansen and protecting his prior firm and himself in a deeply

conflicted un-waivable conflict of interest situation between his duties as counsel to

MabVax, an entity being investigated and potentially charged, and his duties with

conducting an impartial internal investigation of Defendant Hansen when his very firm

itself (Mintz Levin) had been responsible for the very SEC filings and reports under

investigation. These facts later revealed show his fatally flawed allegiances would have

prevented any representation of any party – not MabVax – not Hansen – and not Mintz

Levin – in an internal investigation. Where were the general counsel and ethics officers

of Baker Botts and Mintz Levin to review the matter and guide him away from such

blatant violations of attorney ethics? They all took a back seat in this cover-up and hid

the true motivations were self-protection and self-preservation, not the conduct of an

                                           6
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 7 of 67



   impartial internal investigation. His behavior also indicates a deep divide and conflict of

   interest between his duties to both clients while the SEC was looking at them for potential

   violations of SEC reporting – the very SEC filings and documents his prior firm would

   have prepared during his tenure. Had Plaintiff been informed of the truth, he would have

   refused to meet with Defendants and insisted MabVax assign independent counsel. All

   attorneys owe a duty of candor to other attorneys with which they are dealing.

   Upon information and belief, the following table summarizes the periods of representation

   giving rise to Defendant Shapiro’s conflicts with the SEC investigation:

Name                   Client                      2013   2014   2015   2016   2017   2018   2019   2020
Shapiro/Mintz Levin    MabVax                       X      X-S   X-S     X
Shapiro/Baker Botts    MabVax                                                          X      X      X
Glazer/Mintz Levin     MabVax                       X     X-S    X-S     X      X      X      X      X
Shapiro/Mintz Levin    David Hansen                 X     X-S    X-S     X
Shapiro/Baker Botts    David Hansen                                      X      X      X      X      X
Shapiro/Baker Botts    Mabvax Special Committee1                                       X

1 = Resigned
7/31/18
S = SEC
investigation



            15.       Defendant Shapiro is a California attorney. Rule 3.3 (Candor Toward the

   Tribunal) of the California Rules of Professional Conduct is one such rule. Rule 4.1

   (Truthfulness in Statements to Others) is another. “A lawyer is required to be truthful

   when dealing with others on a client’s behalf.” See Comment to Rule 4.1.

            16.       What followed was a series of foolhardy securities filings and corporate

   actions taken on the advice of Mintz Levin and Baker Botts leading to corporate suicide

   of MabVax. To protect themselves – Hansen, Shapiro, Mintz Levin and Baker Botts –

   needed to create a further record to bolster the propriety of their actions in 2014-2015 and

   needed to present a viable defense of their own actions and advice given to Hansen and

   MabVax around the Telik transaction, the reverse merger and the securities filings

                                                    7
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 8 of 67



    involving the investors, control of MabVax and contracts made, during their

    representation. They did that and more – they looked for a scapegoat to accuse of

    wrongdoing, when all along it was their actions and advice that needed investigation.

           17.     MabVax, without any knowledge, review or discussion with Plaintiff,

    secretly determined to repudiate four (4) prior years of its financial statements in its SEC

    filings – claiming the filings made during Plaintiff’s tenure were somehow false having

    been motivated by Plaintiff to hide facts concerning the investors from the public. They

    decided to assert that MabVax also could not file its required March 31, 2018 quarterly

    report which was not filed until October 15, 2018, six months late, It decided to seek

    withdrawal from NASDAQ since the repudiation and non-filing decisions inevitably led

    to a NASDAQ notice of non-compliance rule violation. MabVax determined not to

    submit a plan for compliance with NASDAQ rules and was summarily delisted.

           18.     Plaintiff’s firm formally withdrew from representation of MabVax on or

    about May 23, 2018 after learning of the unfiled quarterly report and repudiation of prior

    financial statements. MabVax publicly blamed the missed filing on the inability to rely

    on internal calculations concerning outstanding shares and preferred stock conversions

    and tabulation of voting, adopting a theory that they might have improperly allowed

    investors to take control of the company which would require their ownership of

    preferred stock be counted collectively among all the investors, limiting the lawful

    conversion of preferred stock that they had routinely processed into common stock under

    the investment contracts, citing the SEC’s investigation 1.

           19.     MabVax’s non-reliance and decision to miss a filing required to maintain

    compliant – actions that are required under its investor agreements – resulted in

1
  None of the other two companies involved in the SEC investigation took any similar steps and each continues
to trade and file timely and accurate reports with the SEC. Only MabVax took this unprecedented step.

                                                     8
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 9 of 67



    resignation of their SEC auditor CohnReznick on August 3, 2018 and later was

    determined to have been wholly-unnecessary by the Delaware Chancery court 2. These

    actions alone caused MabVax stock to be delisted from NASDAQ in July 2018, and its

    access to financing dry up.

           20.       MabVax also, during this period, sought to avoid and did not disclose it

    was having serious problems with its human drug trials, the real reason for disguising its

    filings and not filing its March 31, 2018 quarterly report, as is now known. The bad news

    was not revealed until 6 months following the due date for its filing when it finally filed

    in October 2018. Until that time, it issued glowing press releases proclaiming the testing

    successes and that it did not have any adverse reactions in its drug development.

           21.       Investors have sued Defendant Hansen and MabVax’s CFO Gregory

    Hanson for fraud in Florida state court. Among other things, the complaint alleges that

    during that period Defendant David Hansen and CFO Gregory Hanson and other

    management members pumped up the price of the stock artificially in an illegal “pump

    and dump” campaign and sold millions of dollars of stock into the public markets. See,

    Honig et al., v. Hansen and Hanson, No. 10598559, Circuit Court, 15th Judicial Circuit,

    Palm Beach Cty., Fla. (April 7, 2020). The lawsuit contends MabVax’s CEO and CFO

    manipulated Plaintiff’s stock price with false information and sold shares into public

    markets in a “pump and dump”, raised money at artificially high prices (including from

    plaintiffs in that action) and hid bad press to pay outlandish salaries of over $5 million.

           22.       The complaint further alleges that earlier, when MabVax selectively
2
  On September 20, 2018, the Delaware Chancery Court, In re MabVax Therapeutics Holdings, Inc., C.A. No
2018-0549-TMR validated all prior corporate actions standing in stark contrast to MabVax’ voluntary disavowal
and reversal of four prior year’s filings at the direction of Defendant Shapiro’s legal advice showing the reckless
self-destruction wrought by Defendants in their quest to hide the failures of drug trials from public scrutiny and
from regulators. In a press release, Defendant Hansen stated: “The Court’s decision … is a critical first step in
our progress toward filing our financial reports and becoming a current reporting company … and to reinstate
our audited financial statements for the years ended December 31, 2017 and 2016.

                                                        9
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 10 of 67



shared confidential clinical trial test information with its senior lender as a condition to

advancing the second tranche of a $10,000,000 loan, the investor refused to fund the

investment. The reason behind this refusal to invest $5,000,000 under contract was also

not disclosed by MabVax. At the time, MabVax’s stock price on NASDAQ was over

$4.20 per share. Plaintiff hid bad news from at least February 12, 2018 until October

2018 while raising money from investors that patient enrollments in its Phase 1 HuMab-

5B Antibody trials were suspended due to an “adverse event”. “Despite the suspension of

enrollment in their Phase 1 trails in February 2018, [MabVax] continued to paint a

misleadingly rosy picture of the progress of the trials in press releases upon which …

investors … would rely”. “[Hansen and Hanson] conspired to both publicly and privately

inflate MabVax’s share price so that they could sell into the artificially inflated market,

harming shareholders … ”.

       23.     All the while, the New York office of the SEC was conducting its ongoing

investigation. In late January 2018, the SEC first notified MabVax (through Plaintiff as

its New York counsel) that it was investigating certain of its registration statements as

well as filings by selected investors. Shortly thereafter, the SEC issued a subpoena to

MabVax for documents. The investigation alleged, beginning in 2014 (nearly a year

prior to Plaintiff’s engagement as counsel and while Defendant Shapiro represented

MabVax at his prior firm) certain investors had obtained enough stock to gain control of

MabVax and through dealings with Defendant Hansen both MabVax and the investors

may have failed to disclose this control in their respective SEC filings.

       24.     While MabVax was under this pressure, the New York SEC also issued a

subpoena to Defendant Hansen personally. The SEC advised David Hansen (through

Plaintiff at his New York office) that Hansen needed to obtain separate legal counsel


                                             10
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 11 of 67



from MabVax.

       25.     Defendant Hansen spent some time interviewing counsel and even shared

a list of names approved by the company’s insurer with Plaintiff. Plaintiff recommended

that MabVax seek out counsel that would be acceptable to MabVax’s insurance carrier

and advised the Board of Directors to secure counsel not previously associated with the

company. But then, unexpectedly, Defendant Hansen notified Plaintiff that Baker

Botts’ attorney Jonathan Shapiro had been engaged as MabVax counsel for an

investigation, even though Baker Botts was not even an approved counsel on insurer’s

approved counsel list. MabVax had engaged Hansen’s personal attorney as “litigation

and SEC investigation counsel” ignoring the SEC’s admonition to secure separate

counsel. Plaintiff at first assisted MabVax’s management and directors which were

located throughout the country advising them on document preservation and related

matters, and assisted them wherever they were located in preparing production for the

SEC’s document subpoena until resigning in late May 2018 and turning over those

responsibilities at the direction of Hansen to Defendant Shapiro.

       26.     On June 16, 2018, Defendant Locher of Baker Botts emailed Plaintiff from

the Washington, D.C. office “… thank you for preparing this thumb drive. If you could

please overnight it to my attention in our D.C office at …. we would appreciate it, which

was then overnighted from New York to D.C. by Fedex several days later.

       27.     From that time in May until August 2018, Defendants Shapiro, Hansen,

Neils, Locher and Baker Botts (and Mintz Levin) were hatching their scheme to find a

scapegoat to accuse of wrongdoing and protect their firms and their practices. They

became aware through documents delivered by Plaintiff of the conflict waivers in which

Plaintiff had identified several MabVax investors as also being his former clients,


                                            11
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 12 of 67



including at prior firms where he had been employed. Plaintiff, as is customary in such

situations, and prior to engagement, informed in writing, requested and received written

conflict waivers for various happenstance relationships he had with an investment bank

that had represented investors in its March – April 2015 financing of MabVax as well as

several investors in MabVax, a number of which were also known to be investigated by

the SEC not for their activities at MabVax, but for their trading activities and their SEC

reporting involving three companies, only one of which being MabVax.

       28.      On multiple occasions from 2015 to 2018 MabVax had been updated and

kept fully apprised and provided written waivers of these potential conflicts and provided

consent.     Additionally, MabVax was fully apprised to the fact of Plaintiff’s own

investment in MabVax in the March-April 2015 offering. Plaintiff had made a personal

investment prior to being engaged as counsel, and later received additional shares for his

firm through conversion of legal fees.

       29.      Mintz Levin, at the time when Defendant Shapiro was a current partner of

such firm, even had ample opportunity to assess and review the conflicts and ownership

by Plaintiff, as well as the engagement letters and written waivers. Mintz Levin raised no

objection nor sought further details, and MabVax was encouraged to review the conflicts

and ownership arrangements with Mintz Levin, its counsel at the time. Each of the

conflict letters principally arose out of an abundance of caution, since certain of

MabVax’s investors served as founders, officers and directors of other public and private

company clients of Plaintiff, and also as personal clients on several unrelated matters.

       You specifically acknowledge that we have informed you that we have
       represented Axiom Capital Management, Inc., as placement agent, in
       connection with a recent financing transaction in which Barry Honig, John
       Stetson and Mark Groussman, and certain of their associated companies or
       investment entities, are investors, who are also our client, and may represent
       others who are investors in the Company in which the Company has been
                                             12
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 13 of 67



       represented by Mintz, Levin, Cohn, Ferris, Glovsky, and Popel, P.C. and
       that the Company waives any and all conflicts with respect thereto, including
       any appearance of conflict, that could exist or arise as a result of such
       representation or ownership (subject to the above prohibition of
       representation of parties wherein an [sic] any interest that may be directly
       adverse to you exist).

       Ownership of Shares: Potential Conflict of Interest Disclosure.

       (iii) As a result of our ownership or the investment made by any of our
       personnel in securities of the Company…we are required to inform you of
       the potential for a conflict of interest that may arise by virtue of our financial,
       business or personal interests that may result from our ownership of shares
       and our right to receive further payments in shares, and our and certain of
       our attorney’s ongoing interest as a shareholder of the company
       [emphasis added] or its successors, which interests may be different from the
       interests typically present in an attorney-client relationship. Accordingly we
       are required to advise you that we are not representing you as counsel in
       connection with your determination to accept our proposal for services to be
       paid in securities or for any investment made by any of our personnel, and of
       your right to seek (and our explicit encouragement that you seek)
       independent counsel with respect to our fee arrangement and the matters
       herein, and that the execution of the agreement to which this Addendum is
       attached constitutes your written consent to such arrangement.

See, April 2015 Engagement letter.

       30.     Defendant’s hatched their scheme using a patchwork cast from the

allegations made by the SEC and around relationships with the investors whom MabVax

had waived conflicts, in order to tie Plaintiff to the investors as yet another culpable

wrongdoer –Defendants threatened and cast Plaintiff not as a counsel but accused him as

a member of the group to be charged by the SEC – potentially the ringleader- believing

their pressure properly applied could sway the government, and Plaintiff would be added

to the persons being pursued and prosecuted by the government, named in an SEC

lawsuit and prosecuted by the DOJ. However, none of this materialized. Plaintiff was

never being investigated by the SEC, no Wells Notice was issued to Plaintiff or his firm,

no formal order of investigation or inquiry directed at Plaintiff was issued, and Plaintiff

was never directly subpoenaed in the SEC’s investigation of the investors. Plaintiff was
                                              13
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 14 of 67



never subpoenaed, called to testify or give a statement, or contacted concerning the

SEC’s claims. He never served as a witness in any manner whatsoever against MabVax

or any of the investors. Each of the investors has settled with the SEC, without admitting

or denying any of the allegations. MabVax has not been accused of making any false

filings that MabVax or its executives failed to disclose its true control by any investors.

        31.     In their misdirection of the government away from Hansen and Mintz

Levin/Shapiro in its investigation they succeeded in establishing there were no improper

filings made in 2014-15 concerning ownerhip, control, groups or “blockers”. But that

didn’t stop Defendants from making the threatening allegations against Plaintiff. Neither

MabVax, nor Defendant Hanson, nor Mintz Levin has ever been sued or charged by the

SEC on any MabVax matter. Defendant’s scheme was, in essence, making it look like

Plaintiff was the ringleader and handing him over to the authorities – pay up or else.

They threatened to and took steps in furtherance of this plot – to no avail because none of

it was true. But as a threat it was illegal.

        32.     There being not a scintilla of evidence and a total lack of any factual

support did not dissuade Defendants from falsely threatening Plaintiff to disclose that he

was part of an illegal scheme, a group pump and dump which he participated in or led. In

fact, it was Defendant Hansen and other management that was engaged in their own

deception as shown in the recent lawsuits against them, selling stock on artificially rosy

reports of their drug development progress at the expense of unwitting investors even

seeking, and obtaining, over $1 million from the very investors under investigation in late

2018 after Plaintiff’s resignation but before revealing the truth about the adverse drug

effect that required patient enrollment be suspended.

        33.     Defendants developed a plan to threaten Plaintiff and his former law firm,


                                               14
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 15 of 67



preparing a complaint that outlines a parade of horrible innuendo and half-truths so

damming that the mere repetition of such claims in court would threaten the very ability

of Plaintiff to ever practice securities law or secure the confidences of clients again, as

was intended. To threaten Plaintiff with the prospect of a hugely embarrassing lawsuit

citing liberally from internal confidential emails and communications delivered to

Defendants exclusively for use in connection with the SEC subpoena and no other

purpose they threatened they would reveal MabVax attorney-client protected advice and

privileged emails and their theories that MabVax’s woes were the result of Plaintiff’s

favors to the investors motivated by the waived conflicts, that Mintz had reviewed but

were being conveniently ignored. But by threatening all the while Defendants were

actively protecting themselves and their deeply conflicted relationship with Hansen, and

not representing the client (MabVax) they were charged with representing in an

investigation of Hansen.

       34.     Defendants Baker Botts and Shapiro stunned Plaintiff when it delivered

the draft complaint threatening it for an action to be brought by MabVax for fraud,

breaches of duty, defalcations and other misfeasance cast from confidential and

privileged emails and other materials designed to embarrass and intimidate – all the while

working to convince the SEC that no such fraud, breaches of duty, defalcations or other

malfeasance existed.. The emails quoted from were internal deliberations and “chatter”

common among attorneys debating legal positions and exchanging ideas – sometimes in

crass and unprofessional terms as is done among attorneys – but protected by

longstanding privileges against disclosure in court cases. These materials were only in

Defendants Shapiro, Neils, Locher and Hansen’s possession because of a subpoena and

Defendant Shapiro’s explicit promise they were receiving documents as MabVax’s


                                            15
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 16 of 67



“investigation” counsel under the SEC subpoena, expecting they be afforded attorney

review to protect the documents from inadvertent disclosure. Instead, Defendants quoted

falsely, misrepresented meaning and took out of context a multitude of colorful quotes to

make their illegal demand.      Shapiro had previously represented the purpose was to

protect MabVax by reviewing the materials under the control of Plaintiff’s firm as its

counsel as per his email and letter written to Plaintiff, but at no time did he intend to

follow his own representation made to his predecessor and co-counsel:

        “As discussed, Company counsel with respect to the pending SEC investigation
       is our office, Baker Botts L.L.P., and with respect to corporate and transactional
       matters is Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

See May 29, 2018 letter from Jonathan Shapiro to Plaintiff.

       35.     All the while Defendants were surreptitiously developing their thoroughly

dishonest strategy anchored on their lies to Plaintiff, they were in fact assisting Defendant

Hansen to maintain singular and complete control over MabVax. They forced into

resignation each independent member of the board of directors elected by shareholders,

and even the special committee resigned. Defendants’ attorneys’ conflicts of interest are

deep, obvious and fundamental – a company that establishes a special committee to

investigate illegality by its CEO and charges by the SEC must be independent, cannot be

the very firm that rendered the advice and must not also be the CEO under investigation’s

own counsel – doing so violates fundamental notions of independence and fairness, state

law, and violates the counsel’s duties to its client’s (MabVax’) shareholders and investors

as well as other stakeholders. Common sense dictates independence and lack of conflicts

are fundamental to a fair and impartial process. See The Harvard Law School Forum on

Corporate Governance report on Internal Investigations Special Committees Resource,

July 6, 2017. Defendants actions show no regard for these basic rules. Such conflicts are


                                             16
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 17 of 67



    un-waivable and a breach of the attorney Defendant’s ethical duties 3. Defendant Shapiro

    and Niels hold themselves out as experts on internal investigations and special committee

    practices on their websites and in articles yet violated the basic premises of these rules

    through their illicit actions.

            36.      Defendants chose to use the documents and threaten Plaintiff, while

    violating numerous canons of ethics applicable to attorney dealings and acted dishonestly

    with respect to the information provided by Plaintiff. Defendants misused subpoenaed

    documents to prepare a defense for Defendant Hansen to insulate him alone from SEC

    action, and not to assist its actual client MabVax. Defendant Shapiro even went so far as

    to dismiss Plaintiff’s repeated admonitions - to preserve and protect privilege over

    MabVax and Plaintiff’s documents sent to Defendants.                       Shapiro responded curtly

    disregarding the rules “We do not, however, understand your comments regarding the

    attorney-client privilege … the privilege belongs to the client, not counsel, so we cannot

    agree to anything”. It is not clear who he thought his client was – Hansen, MabVax, or

    Mintz Levin, when delivering a trove of documents to the SEC, including privileged and

    confidential MabVax communications and internal firm emails. See May 24, 2018 email

    Jonathan Shapiro to Plaintiff.

            37.     Defendants real intentions were finally revealed with a multimillion dollar

    lawsuit threat, claims about Plaintiff’s malpractice, threats to turn over Plaintiff to the

    SEC and DOJ and threats to reveal embarrassing disclosures that would ruin Plaintiff’s

    career. Defendant Baker Botts threatened Plaintiff and sent to Plaintiff and his partners at

    their New York office on August 17, 2018 the letter enclosing and referencing the draft

    complaint within quoting extensively from numerous confidential, privileged and internal

3
 Plaintiff has provided information and filed an ethics complaint with the State Bar of California against
Jonathan Shapiro.

                                                       17
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 18 of 67



documents. The Complaint, however, was never filed, which belies the true motivation

for the letter and true intention - extortion.

        38.      Given the dual and conflicting representation of Defendant Hansen, the

culpable behavior at Mintz Levin by Defendant Shapiro, and the ethical lapses by Baker

Botts and the attorney Defendants, the Complaint would not fall within any exception for

attorney dealings in anticipation of genuine litigation under New York law, and was

never filed a precondition to settlement of genuine litigation efforts. The complaint was

intended to force a payment so that Hansen could stay at the helm, so MabVax could

obtain funds to continue to pay his exorbitant salary and maintain his lifestyle garnered,

in part, from the illegal stock sales he is accused of, and his personal counsel Shapiro’s

continuation in earning his multi-million dollar fees. Over a million dollars was billed for

just four months’ work (May to August 2018) on the so-called “investigation” by Baker

Botts, according to MabVax’s creditor statements in MabVax’s Chapter 11. A large

amount of these bills are likely attributable to the personal representation of David

Hansen, defending him from the SEC investigation and producing the unfiled complaint

against Plaintiff and his firm, and not for MabVax itself.

        39.      On August 17, 2018 Defendants emailed and delivered via Federal

Express to New York their letter enclosing and referencing their 28-page never-filed

lawsuit.      Defendants Shapiro and Baker Botts’ New York attorney Lynn Neils, on

information and belief, prepared the complaint. Defendants threatened to file in three (3)

days’ time if Plaintiff (and his firm) did not pay up.

        40.      The Defendants actions were part of an intentional scheme to defraud

Plaintiff out of money and property. The unfounded allegations however, fit into a larger

context. During Defendants representation of MabVax on the SEC subpoena Defendants


                                                 18
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 19 of 67



realized Plaintiff was periodically mentioned in a long simmering feud with several

MabVax investors involving another company Biozone/CoCrystal Pharma (“Biozone”).

The disgruntled founder and two of his attorneys assisted him coining a term “Frost

Gang” and liberally derided Plaintiff while including Plaintiff as a member of the “gang”

for his work as counsel to Biozone during the disputed period, and for representing

various investors and management members as counsel in litigation. The campaign

involved bringing numerous civil lawsuits, encouragement and cajoling for the DOJ and

SEC to investigate and bring charges, and the founder’s own whistleblower complaint,

letter writing and false press. They called this a maximum pressure campaign to force

billionaire and pharmaceutical giant founder Dr. Philip Frost (Teva Pharmaceuticals, Inc.)

also an investor in MabVax, and others, to pay them extortion in order to terminate these

activities.

        41.    Defendant Baker Botts also knew, from its representation of the law firm

Haynes and Boone, LLP in 2010 for breach of a partnership agreement, the firm had

defended against Plaintiff’s claims with the same unsupported allegations of ties to

certain MabVax shareholders who were then clients of that firm.           Armed with this

knowledge, harboring high animosity over the resolution of that case, and having the

BioZone campaign in their mind, Defendants seized upon a chance opportunity to get

even by threatening and extorting Plaintiff elevating the ongoing drama and joining the

party. They would and did adopt the same tactics being employed in BioZone’s extortion

campaign and expanding upon it.        They gave breath to Biozone’s protagonists by

threatening Plaintiff’s association with threats to file suit, disparage, defame, implicate,

report and whistleblower to DOJ and SEC. They communicated this through the draft

complaint that constitutes and is part and parcel of the letters and meetings in New York


                                            19
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 20 of 67



    threatening suit. They demanded information about the limits of Plaintiff’s firm’s

    insurance policies. They took affirmative steps to show they were serious by threatening

    to cause MabVax to authorize privilege waivers – selectively – and turning over to the

    SEC and DOJ MabVax’s attorney client privileged communications but only those with

    Plaintiff 4. They disregarded the damage to any defense this would cost their own client

    MabVax against any forthcoming SEC charges pending.                   All this, in order to protect

    David Hansen from charges that could be brought by the SEC against him personally and

    to secure an immediate payment of $9.6 million.

           42.      Defendants however, had no intention of filing anything. How could their

    conflict of interests allow it and their attorneys (Shapiro) would be the key witness in an

    action given his senior position at Mintz Levin advising MabVax on “group” and

    “beneficial ownership” reporting in 2014-2015, the very period of SEC inquiry? The

    filing would surely highlight Shapiro’s nefarious roles and the numerous conflicts of

    interest, and implicate Mintz Levin and their other client Hansen. Violations of the Rules

    of Professional Responsibility in California where the unfiled complaint was captioned to

    be filed are abundant. It would lead to one client – MabVax – asserting claims against its

    other client – Hansen. Rather, the sole purpose of the draft was to associate Plaintiff with

    certain “Investors” who, at the time, were being investigated criminally by the

    Department of Justice and by the Securities and Exchange Commission. Baker Botts and

    Shapiro used the artifice of a “lawsuit” to threaten Plaintiff that if they did not pay

    $9,600,000, Defendants would use their contacts, power, influence and political


4
  No such waiver of Mintz Levin privileged communications ensued for production to the SEC of Mintz Levin
legal advice or work product would be made even though from 2013-2015 MabVax was exclusively represented
in the transactions alleged underlying the SEC claims, and prior to Plaintiff’s hiring by MabVax in April 2015.
Defendant Shapiro was a partner at Mintz Levin from 2013-2016 which likely explains the desire to hide the
advice given by Mintz Levin on the SEC’s charges against the investors, while seeking to blame Plaintiff.

                                                      20
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 21 of 67



    connections to implicate Plaintiff in criminal wrongdoing and cause DOJ and SEC to

    pursue Plaintiff.

             43.     Finally, on July 31, 2018, unable to withstand pressures bearing upon even

    them, the entire Special Committee of the Board of Directors, and each independent

    member of the Board of Directors unaffiliated with Hansen, resigned freeing Defendants

    Hansen, Shapiro and Baker Botts to execute their plan unfettered by independent

    investigation trampling on the rights and interests of MabVax, its investors and other

    stakeholders 5. This significant event was required to be reported to the SEC within four

    (4) business days but was hidden for over two (2) months until reported in the late

    Quarterly Report filed by MabVax.

          Effective July 31, 2018, Paul Maier, Jeffrey E. Eisenberg, Thomas C. Varvaro and
          Kenneth Cohen, resigned as members of the Company’s Board of Directors.

          Following the resignations, in a separate action, the Board of Directors appointed our
          Chief Financial Officer, Gregory Hanson, as a member of the Board. Mr. Hanson has
          served as our Chief Financial Officer since July 2014, and of its subsidiary, MabVax
          Therapeutics, Inc. since February 2014.
    See Quarterly Report on Form 10Q for the period ended March 31, 2018 filed with the SEC October 15, 2018.

             44.     The draft lawsuit, inter alia, contained the following misrepresentations

    that were made for the sole purpose of making threats to implicate Plaintiff in illegality

    and repeatedly references the ongoing SEC investigation to drive home the threat. The

    complaint is clear on this point. It repeatedly asserts Plaintiff acted illegally and that the


5
  References to various documents and matters have been intentionally omitted from this Complaint since.
MabVax sought and obtained a protective order in a pending federal court action in California preventing
disclosure herein of incriminating documents and admissions that have been produced by MabVax during
discovery in that case. Plaintiff has been threatened with sanctions for providing information to the United States
Trustee and for reporting Defendant Shapiro to the California bar. The scope of the confidentiality sought by
MabVax limits Plaintiff’s ability to quote from or produce documents in this case and is being disputed in
pending discovery motions. Accordingly, information provided herein is based upon the firsthand personal
knowledge of Plaintiff from his dealings with Defendants without reliance on such discovery. Specific use or
references to documents, board proceedings, Mintz Levin advice and Baker Botts involvement is “upon
information and belief” in most cases, and reliance on the documents is disclaimed, pending rulings on any such
motions.

                                                        21
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 22 of 67



consequences of Plaintiff’s actions were the subject of the SEC investigation into the very

group conduct by the Investors that Plaintiff was a part of, even accusing Plaintiff of a

“pattern of deception” in response to the SEC investigation - extorting a settlement – a

settlement that Defendants knew neither they nor their client MabVax was entitled to

receive:

              “2.     … Rather than looking out for MabVax, the lawyers [Plaintiff]
       exploited their positions of trust by looking out for themselves, and for other
       more-valued clients who had illicit interests directly adverse to MabVax”;

               “3. … Sichenzia/Kesner failed … to advise and disclose that a number
       of its largest investors … were acting in a manner such that federal regulators
       would consider the Investors to be an unlawful ‘control group’ for purposes of the
       United States securities laws … Sichenzia/Kesner themselves are part of the
       Investors”;

               “5. … Sichenzia/Kesner provided MabVax with the misleading legal
       advice in order to protect the illicit interests of themselves and their other clients,
       the other Investors”;

               “8. … Sichenzia/Kesner … were hopelessly conflicted given: (1) their
       undisclosed involvement in the matters under investigation, (2) their
       representation of multiple other Investors also known to be under government
       scrutiny, and (3) their status as an investor and a member of the same group of
       Investors under investigation”;

               “9. … At this point MabVax cannot even determine whether its now-
       former counsel traded in possession of the material non-public information
       entrusted to them by their own public company client”;

               “27. … [I]t is clear that Sichenzia/Kesner profited handsomely from its
       relationship with MabVax (in excess of $1,600,000), although to this day
       MabVax cannot determine how much more Sichenzia/Kesner profited … because
       the lawyers refuse to come clean”;

               “29. … Investors (including Sichenzia/Kesner) have acted in such a
       way that, on information and belief, Sichenzia/Kesner knew … that the Company
       faced legal exposure because the Investors should be treated as a ‘group’ under
       the securities laws;

              “41. On information and belief, it was MabVax’s own counsel at
       Sichenzia who gave Honig the ‘head’s up’ that the Consent Right had
       terminated”;

                                             22
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 23 of 67



               “44. … In light of fact[s] that have come to light, it is now apparent that
       Schenzia/Kesner knew or should have known that they were exposing the
       Company to claims that its response [to regulators] was misleading or, at least,
       difficult to defend. In so doing, Sichenzia/Kesner once again jeopardized
       MabVax in order to protect themselves and fellow Investors from regulatory
       scrutiny as being part of an undisclosed control group”;

               “47. … [N]ow that the frailty of the of the Sichenzia/Kesner ‘blocker’
       firewall has been revealed, MabVax no longer has confidence that the 2,628,766
       shares of common stock issued to Investors via preferred share conversions are
       valid and also cannot be certain its previous reports regarding the number of
       common shares outstanding are accurate”;

              “54. … Kesner repeatedly made false and misleading statements to
       successor counsel [Baker Botts], for example, lying about Sichenzia/Kesner’s role
       in the underlying conduct …; mischaracterizing the circumstances of his
       engagement by MabVax …; inaccurately characterizing MabVax’s legal
       defenses, including the very ‘blocker’ firewall theories that created the exposure
       in the first instance; and refusing to disclose his outside trading activity in
       MabVax stock.”

       45.       There was no mistaking the magnitude of the threats lodged against

Plaintiff by Defendants. Defendants were never interested in mediation. As was repeated

to Plaintiff after August 17, 2018, if they did not pay the unjustified sum demanded

($9,600,000), they would be handed over to DOJ and the SEC, viewed as guilty by the

Government, and Defendants would do everything necessary to cause the Government to

expand its investigations, to bring charges against Plaintiff, and to destroy his

professional reputation. As a direct and proximate result of Defendant’s extortionate

demands, Plaintiff lost his valuable partnership and employment with his firm where he

served as a respected member on the Executive Committee. The reverberations have

been felt for years with Baker Botts handing over to another firm the charge of bringing a

lawsuit.     It is unknown what fee-sharing and cooperation agreements exist between

Defendant’s and the other firm. The effect has reverberated widely, with media and

clients, and Plaintiff losing the opportunity to serve as “counsel” at his former firm

following their concern over publicity.     For over two years, Plaintiff also suffered
                                           23
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 24 of 67



extreme emotional and physical distress under the repeated threat that Baker Botts would

use its power, Washington connections, and position of trust as to “turn in” Plaintiff to

the DOJ and SEC and promote their manufactured false account while suborning perjury

by Defendant Hansen and his puppet CFO Gregory Hanson to support a prosecution of

Plaintiff by the Government.

       46.     In furtherance of the scheme to extort Plaintiff, Defendants manufactured

evidence and made false filings with the SEC, NASDAQ and others to support their

threats that Plaintiff himself was part of an undisclosed beneficial ownership “group”

that controlled MabVax – a claim with no factual support whatsoever. Defendants also

caused MabVax to make false filings with the SEC to bolster their account and press for

government action. They authored, encouraged or caused MabVax to file untrue reports

with the SEC and the Bankruptcy Court to promote the false and extortionate narrative to

the DOJ and SEC that Plaintiff was part of a criminal enterprise group while they pressed

for their illegal extortion payment, knowing the government was watching and reviewing

every filing made adding Defendant Hanson’s grandiose false sworn statements and

Sarbanes-Oxley certifications both in the bankruptcy filings and SEC reports.

       47.     No litigation was ever filed by Defendants with the draft complaint they

used to threaten and extort.


                                     I.   PARTIES

       48.     Plaintiff is a citizen of Florida. Throughout the time he was extorted by

Defendants, Kesner lived with his family in Fort Lauderdale. Kesner is 62 years-old. He

graduated from the State University of New York (Binghamton) in 1979 with a Bachelor

of Science in management. He obtained his Juris Doctorate from American University,

Washington College of Law, in 1982, and a Masters’ Degree in Business Administration-
                                           24
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 25 of 67



Finance from American University in Washington, D.C. in 1984. Kesner has served as a

director and officer of many corporations. He is a member of the Bar of the State of New

York and is licensed to practice before all State and Federal Courts in New York. Kesner

began his long career as an attorney/examiner for the SEC. Kesner reviewed registrations,

filings and reports under the federal securities laws, public offerings, mergers, proxy

solicitations and contests primarily in high technology, manufacturing and insurance

industries. He prepared agency responses to no-action letters and interpretive requests on

securities law regulatory issues. He also participated in enforcement referrals and

investigations for violations of regulatory, compliance and reporting obligations. Between

1982 and 2018, Kesner built an extremely successful practice as an attorney representing

clients in securities matters. Kesner was a partner in the New York law firm, which

consistently ranked as one of the top law firms in the nation for issuer, investor and

private placement-agent legal counsel. Kesner’s practice focused on finance, mergers and

acquisitions, and public company representation. He has extensive experience in

financing and counseling late- stage private companies transitioning to public company

status through initial public offerings and alternative public offerings. Kesner’s expertise

includes counseling already public companies in SEC filings, compliance (including

Sarbanes Oxley) and regulatory reporting, registered public offerings, private offerings,

PIPEs, venture capital, leveraged buy-outs, restructurings, workouts, and day-to-day

operational and regulatory issues. He served as an Arbitrator for the New York Stock

Exchange (“NYSE”) and the Financial Industry Regulatory Authority (“FINRA”) in

numerous securities and employee disputes. He was a frequent speaker on legal

developments and evolving financial products and markets and routinely provided the

SEC, FINRA, Depository Trust Company (DTC) and others’ comments and advice on


                                            25
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 26 of 67



proposed securities rulemaking and regulations.           Plaintiff enjoyed an untarnished

personal and professional reputation in the community in which he lived and worked,

with clients, with professionals at his firm, with colleagues in the law and the securities

industry, and with his many friends. His clients were drawn from a broad network of

relationships developed over 30 years with professional and social contacts including

investment bankers, private investors, officers, directors, lawyers, auditors and

accountants who garnered high respect for his skills, judgment, contacts and acumen. For

eight (8) years, Plaintiff earned the prestigious New York “Super Lawyers” designation

based upon peer review recommendations, an honor earned by no more than 5% of New

York attorneys, and SRFK was rated one of New York City’s best corporate law firms by

Best Lawyers’ magazine.

       49.     Defendant, Baker Botts, is a global law firm with offices, partners,

associates, agents and employees in New York City and the world, including New York

City. [https://www.bakerbotts.com/offices/new-york]. At all times relevant to this action,

Baker Botts was ready, willing, able and primed to make good on its threats to Kesner and SRFK.

Baker Botts’ “Enforcement and Investigations” team included seasoned lawyers throughout the

world, many of whom held prior federal and state government service positions, including

nationally recognized trial lawyers, a former U.S. Attorney, a former Assistant Attorney General

for the Justice Department’s Antitrust Division, a former Deputy director of the FTC’s Bureau of

Competition, the former Chief of Enforcement for the Financial Industry Regulatory Authority

(FINRA), former Assistant U.S. Attorneys, state prosecutors, SEC Enforcement lawyers, and

DOJ Environmental Enforcement lawyers. A Baker Botts attorney served as general counsel to

the SEC and seven (7) others are SEC alumni. Baker Botts Capital Markets and Securities Team

is regaled on the firm’s website for, among other things, its expertise in securities

offerings,     including      private     placements       and      convertible      securities.
                                              26
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 27 of 67



[https://www.bakerbotts.com/services/practice-areas/corporate/capital-markets-and-

securities-offerings].

       50.    Defendant Shapiro, is Department Chair – Litigation and partner of Baker

Botts in the San Francisco, California office. His practice focusses on litigation including

Securities and Shareholder Litigation.               [https://www.bakerbotts.com/people/s/shapiro-

jonathan-a]. Defendant Shapiro was a partner in the San Francisco office of Mintz,

Levin, Cohn, Ferris, Glovsky and Popeo, P.C. from April 29, 2013 through his hiring at

Baker Botts, L.L.P. May 16, 2016.

       51.    Defendant Neils, is partner in the New York office of Baker Botts. Her

practice     focusses    on         white   collar     defense   and    corporate   investigations.

[https://www.bakerbotts.com/people/n/neils-lynn-a]

       52.    Defendant Locher, was at all relevant times an associate in the Washington,

D.C. office of Baker Botts.

       53.    Defendant Hansen, is the President, Chairman of the Board, chief Executive

Officer, and     one of the founders of MabVax Therapeutics Holdings, Inc. and its

predecessors.

                              II.     JURISDICTION AND VENUE

       54.    The United States District Court for the Southern District of New York has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 (Federal

Question), 28 U.S.C. § 1332 (Diversity Jurisdiction) and 28 U.S.C. § 1367 (Supplemental

Jurisdiction). The parties are citizens of different States and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest, costs and fees.

       55.    The Defendants are subject to specific personal jurisdiction in New York.

       56.    They were physically present in New York. They emailed and otherwise

                                                     27
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 28 of 67



transmitted documents to New York in furtherance of the extortion scheme. They

committed multiple intentional torts, in whole or part, in New York, causing injury to

Plaintiff in New York. Their conduct was purposefully directed at New York and was

continuous and systematic. The Defendants have minimum contacts with New York such

that the exercise of personal jurisdiction over them comports with traditional notions of

fair play and substantial justice and is consistent with the Due Process clause of the

United States Constitution.

       57.   Plaintiff is an attorney admitted only in the State of New York with a law

practice located in New York City for the past 30 years, and was harmed in New York.

       58.   Venue is proper in the United States District Court for the Southern District

of New York pursuant to Title 18 U.S.C. § 1965(a) and Title 28 U.S.C. § 1391(b)(2). The

Defendants reside, are found, have agents, and transact affairs in New York. A substantial

part of the events giving rise to the claims stated in this action occurred in the Southern

District of New York, where Plaintiff suffered actual damages and special damages.

                        III. STATEMENT OF MATERIAL FACTS

       59.   On January 26, 2018, the SEC opened a formal order of investigation into

MabVax Therapeutics Holdings, Inc. (“MabVax”). Pursuant to the order, the SEC issued

a broad subpoena for production of documents. The formal order and the subpoena

focused on the CEO and CFO of MabVax (not on Plaintiff or his firm), SEC filings and

Sarbanes-Oxley certifications they signed, and potential failures by investors to report

their beneficial ownership accurately, alleging violations of federal securities laws by the

CEO and CFO and reporting violations by third parties. The SEC’s subpoena made no

mention of Plaintiff.

       60.   The investors at issue in the SEC investigation became involved in MabVax


                                            28
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 29 of 67



    starting around 2013-2014. The formal order of investigation represents that the

    Commission had information that tends to show that from at least June 1, 2014 MabVax

    committed various violations of federal securities laws. Plaintiff was not engaged by

    MabVax until notified on April 16, 2015 when he received a returned executed

    engagement letter containing confirmation of waiver of various conflicts of interest, facts

    well known to Defendants.

           61.   On September 7, 2018, the SEC filed a Complaint in the Southern District of

    New York (the “SEC Complaint”) 6 against several investors arising out of their

    investments in MabVax. The crux of the Complaint describes conduct of the investors

    from February 2014 through early April 2015, all prior to Plaintiff’s engagement by

    MabVax. The Complaint describes the July 2014 Telik merger and financing, a $3

    million investment in MabVax made in February 2014, and a “Consent Right” MabVax

    granted to an investor in February 2014 by which MabVax had to obtain consent from an

    investor to engage in certain corporate actions. The SEC Complaint describes additional

    investments in MabVax made in March and April that closed April 6, 2015. Importantly,

    the SEC contends the investors failed to file reports with the SEC in July 2014 and April

    2015 disclosing they were acting as a group in connection with their investments, does

    not name MabVax and does not name Plaintiff.

           62.   On March 21, 2019, David Hansen filed a sworn declaration in support of

    Plaintiff’s Chapter 11 Petition (the “Declaration”). Hansen describes the same merger

    and financings, and consent right addressed in the SEC Complaint that occurred in 2014

    to April 2015 before MabVax engaged Plaintiff April 16, 2015.

           63.   On May 4, 2019, MabVax sued 30 of its investors and service providers in

6
 The SEC amended the complaint twice but did not expand its claims to add Plaintiff’s SEC reporting to the
counts.

                                                     29
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 30 of 67



the Superior Court of California for the County of San Diego. “In 2014 … [MabVax’]

promising future was cast into peril, after a group of market manipulators … accumulated

a controlling position … pretended they sought legitimate returns … but instead

defrauded the Company. …” MabVax’s Complaint continues by alleging misconduct of

its investors during the time period before MabVax engaged Plaintiff. Defendant was

not engaged until April 16, 2015.

      64.   Neither Plaintiff nor his firm played a role in developing disclosures in 2014

alleged by the SEC to be false when made in 2014. Instead Mintz Levin/Jonathan

Shapiro represented MabVax at that time – when Defendant Shapiro was a senior partner.

Mintz Levin would have been responsible for drafting SEC reporting and developed all

protocols for disclosure and the forms for investments in convertible preferred stock and

warrants. The form, terms and conditions for investment were produced by prior counsel,

not Plaintiff, and counsel to the investors. In 2014, these prior counsel opined upon and

rendered advice to MabVax about effectiveness of beneficial ownership “blockers”, the

effect thereof, whether the securities required the investors to be treated as a “control

group” and how SEC filings and reports would be made. All of the 2014 investment

agreements were prepared by and handled by experienced international law firms Cooley,

LLP, Schulte, Roth & Zabel, and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Mintz Levin even continued as MabVax counsel and as “conflicts counsel” following

Plaintiff’s April 2015 engagement to the present. Unlike Plaintiff, none of these firms

were threatened by Defendants despite ample basis.

      65.   Baker Botts routinely provides its own clients advice regarding matters

involving SEC reporting and control group matters and has suitable expertise in the field

to know that MabVax reporting was at all times accurate and correct. For example, its


                                           30
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 31 of 67



client Cactus, Inc., in filings prepared by Baker Botts, reported that “[t]he amounts and

percentages of common stock beneficially owned are reported on the basis of regulations

of the SEC governing the determination of beneficial ownership of securities. Under the

rules of the SEC, a person is deemed to be a “beneficial owner” of a security if that

person has or shares voting power, which includes the power to vote or direct the voting

of such security, or investment power, which includes the power to dispose of or to direct

the disposition of such security. Securities that can be so acquired are deemed to be

outstanding for purposes of computing such person’s ownership percentage, but not for

purposes of computing any other person’s percentage. Under these rules, more than one

person may be deemed a beneficial owner of the same securities, and a person may be

deemed to be a beneficial owner of securities as to which such person has no economic

interest.”

       66.   Baker Botts advised on the very same rules and regulations at issue in the

SEC investigation of MabVax’s management and the investors. Its client, KBR, Inc.,

reported holdings by investors such as The Vanguard Group, Inc. and BlackRock, Inc. as

follows: “The percent of class beneficially owned is calculated based on 142,081,375

shares of our Common Stock issued and outstanding as of April 2, 2019. In addition, if a

person has the right to acquire beneficial ownership of shares within 60 days … those

shares are deemed beneficially owned by that person as of that date and are deemed to be

outstanding solely for the purpose of determining the percentage of Common Stock

owned. Those shares are not included in the computations for any other person”.

       67.   Plaintiff initially represented MabVax in connection with the SEC subpoena

for documents. They carefully guarded all privileged material.

       68.   In May 2018, Baker Botts and Shapiro, Neils and Locher were engaged to


                                           31
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 32 of 67



represent MabVax in the SEC’s investigation of MabVax. They knew the reporting rules

of the SEC. They knew these rules exclude securities that cannot be voted or disposed of

by another investor and which cannot be acquired within 60 days, as they advised their

own clients on the same matters. Despite this precise knowledge, Baker Botts and

Shapiro, Neils and Locher decided to falsely accuse Plaintiff and misrepresent that he

(not Mintz, Shulte or Cooley) had provided MabVax with contrary legal advice. Baker

Botts and Shapiro, Neils and Locher also took contrary positions when they advised and

filed SEC reports that disregarded these well-established principles as a “set-up” to extort

Plaintiff.

        69.   After Plaintiff resigned from representing MabVax, MabVax held meetings

with the SEC, and provided documents and testimony to the SEC, while Baker Botts and

Shapiro continued to demand settlement payment as part of their extortion.

        70.   Since 2011, reports, online news and blogging had been promoting a

storyline that certain investors in MabVax were being investigated by the DOJ and SEC

for their roles in alleged “pump and dump” schemes involving a multitude of other

companies. Baker Botts and Shapiro, Neils, Locher and Hansen learned of these other

stories and used it to support their extortion scheme. Several articles associated Plaintiff

with these investors since Plaintiff was known to have served as legal counsel to a

number of the companies named in the articles – some investors and some issuers –

having been referred by his social and professional networks over the course of more than

fifteen (15) years. In addition to the online blogs and articles, speculation about SEC

investigations of the investors was fueled by a letter writing, media and harassment

campaign undertaken in connection with litigation involving several of the investors,

including famed Miami investor, philanthropist and billionaire Phillip Frost (“Frost”). So-


                                            32
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 33 of 67



    called “whistleblowers” sent repeated communications to public officials, board

    members, officers, stockholders and others about their claims in an effort to force a large

    settlement from Frost and the other BioZone investors by Dan Fisher, the founder, and

    his cooperators. After several years these whistleblowers sued each other unhappy with

    their share of the “take” from the campaign 7. They revealed their exertion of a maximum

    pressure campaign using civil litigation, press coverage and law enforcement to exact a

    large settlement form Dr. Frost and other wealthy people often including Plaintiff in their

    narratives. Rather than relying on the courts, they published and mailed false and

    unsupported allegations for a goal denied them in court. Ultimately, Dan Fisher delivered

    to Plaintiff a sworn statement admitting no complicity by Plaintiff in any matter and

    discrediting the blogger as providing inaccurate reporting on his interview with her.

    Baker Botts however chose to rely on the unsubstantiated blogs, short seller stock

    promotions of false theories and a jailed blogger, failing completely to meet the minimal

    standards applicable to lawyers filing suit to conduct investigation into the veracity of the

    information in the threatening complaint. Baker Botts and Shapiro, Neils and Locher

    made no reasonable investigation to establish the truth before presenting its draft

    extortion complaint threating to bring MabVax allegations against Plaintiff to the SEC

    and DOJ further lumping Plaintiff with Frost and the others to allege a control group in

    their own extortion ploy.

           71.   Baker Botts and Shapiro, Neils, Locher and Hansen knew about the

    associations between Plaintiff and Frost and others that were being made in these online
7
    Daniel Fisher and his lawyer, Lee Pederson, coined a phrase, “Frost gang”, which the media picked up on.
[https://www.miaminewtimes.com/news/miami-billionaire-phillip-frost-sued-for-additonal-stock-fraud-
10971262]. Fisher and Pedersen lumped Kesner with Frost and others in complaints and letters. See, e.g., Lee
Pederson v. Philip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, Case 0:19-cv-01777-JNE-DTS (D. Minn.
2019). In Pederson, it was stipulated that the SEC Office of the Whistleblower rejected the allegations and
refused to proceed against any party based upon the pressure campaign, upon which Pederson turned to
harassing the SEC staff.

                                                    33
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 34 of 67



    blogs and articles. By reason of their representation of MabVax in the SEC investigation,

    Baker Botts and Shapiro, Neils, Locher and Hansen also knew that the SEC was going to

    bring a massive civil enforcement action against Frost and other investors. Armed with

    this knowledge, they concocted a story about Plaintiff being complicit in the alleged

    “illicit” activities of Frost and others. With knowledge that the SEC was going to move

    against Frost and other investors, they saw the opportunity to extort a settlement from

    Plaintiff and his firm.

           72.   On September 7, 2018, after a thorough, multi-year investigation, the SEC

    filed a civil enforcement action against Frost and other investors in the United States

    District Court for the Southern District of New York (the “SEC Action”) for activities

    spanning a period of five (5) years from 2013 to 2018. The SEC’s complaint alleged as

    follows:




           73.   After reviewing over 1,200,000 records related to the allegations in the

    complaint, the SEC filed an amended complaint against the defendants in the SEC

    Action. 8 The SEC did not bring any charges against Plaintiff or his firm, initially nor a

    year later when it filed the amended complaint. The SEC did not bring any charges


8
 The docket in the SEC Action reveals the DOJ has been investigating the defendants in a parallel criminal
proceeding.

                                                      34
       Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 35 of 67



    against MabVax, its CEO or its CFO and did not mention MabVax in its complaint. The

    SEC did not name Plaintiff as a relief defendant 9. The SEC did not otherwise suggest in

    any way that Plaintiff was part of a “control group” or that he had engaged in any

    wrongdoing. Plaintiff has never been informed that he is a target or subject of any

    investigation or lawsuit and neither has been named or contacted by the SEC, the United

    States Attorney, or any other regulator related to these matters.

           74.       There is no information – not a scintilla of evidence – anywhere from which

    anyone could conclude or infer that any department or agency of the United States

    believed that Plaintiff had engaged in any wrongdoing in the case.

           75.       Baker Botts and Shapiro, Neils, Locher and Hansen knew that there was no

    evidence linking Plaintiff to any “pump and dump” scheme and no evidence that Plaintiff

    was part of any “control group” of the companies, including MabVax, at issue in the SEC

    Action.

           76.       They also had the documents and knew (a) that most of the investors first

    invested in MabVax in 2014, at least a year before Plaintiff’s hiring, (b) that most of

    them did not invest in April-May 2015 as falsely alleged, (c) that they did not know each

    other and were independent funds or investors, and (d) that even when the investors

    (defendants in the SEC Action) invested, SEC reporting of ownership and negotiation of

    terms was under the guiding light of other counsel, namely Mintz Levin, Schulte Roth

    and Cooley, who had advised MabVax and the investors of their reporting obligations –

    not Plaintiff.

           77.       In spite of the public record and evidence, Baker Botts and Shapiro, Neils,


9
  In the context of an SEC enforcement action, a relief defendant “is a person who holds the subject matter of the
litigation in a subordinate or possessory capacity as to which there is no dispute.” SEC v. Cherif, 933 F.2d 403,
414 (7th Cir. 1991).

                                                       35
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 36 of 67



Locher and Hansen persisted in their efforts to extort money out of Plaintiff.

       Baker Botts And Shapiro Instruct Their Client to “Manufacture” Facts And
       File False SEC Filings To Create The Illusion Of A “Control Group”

       78.   Baker Botts and Shapiro, Neils, Locher and Hansen knew that the SEC and

DOJ had no claims to assert against Plaintiff. Baker Botts and Shapiro, Neils, Locher and

Hansen also knew there was no evidence Plaintiff was part of a “control group” of

MabVax under the Federal securities laws.

       79.   In furtherance of the plan of extortion, Baker Botts and Shapiro, Neils,

Locher and Hansen took a series of actions designed to create a malpractice claim against

Plaintiff, to tie Plaintiff to the MabVax investors under investigation, and to threaten to

assist the Government to expand its investigations. Baker Botts and Shapiro, Neils,

Locher and Hansen (a) directed testimony by MabVax management to support the SEC

theories against the investors; (b) went to the extreme and unprecedented length of

waiving traditional protections, such as attorney-client privileges between Plaintiff and

his former client Mabvax, in advance of their soon to be scheduled depositions and in

document production; and (c) directed MabVax to file inaccurate SEC reports to

manufacture a “theory” that they would use against Plaintiff in asserting their settlement

demands – that is, that all 69 investors (including Plaintiff) actually constituted an illegal,

unreported “control group” the SEC should pursue, who repeatedly violated the law,

engaged in illegal pump and dump schemes, failed to disclose their control in violation of

Federal securities laws, and, in Plaintiff’s case, committed fraud and malpractice.

       80.   Baker Botts and Shapiro, Neils, Locher and Hansen engaged in these actions

despite the fact (a) that the investor-defendants in the SEC Action first invested in

MabVax long prior to the March 2015 date, when the balance of the investors claimed to

be a “group” (including Plaintiff) made their investment, (b) that beneficial ownership
                                              36
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 37 of 67



blockers prevented voting control over MabVax for more than the requisite 60 day period

required by SEC rules (the same advice Baker Botts gives its own clients) that avoid

reporting beneficial ownership, and (c) that the investors invested separately and that

many of them had no knowledge of each other and never met. Baker Botts and Shapiro,

Neils, Locher and Hansen also ignored emails and documents that MabVax was fully

aware and approved investments by Plaintiff, emails from the CFO that required him to

invest more to not lose his investment, engagement letters that approved share ownership,

express conflicts waivers and executed agreements that provided for payment of legal

fees in shares of stock. Baker Botts and Shapiro, Neils, Locher and Hansen accrued $1

million in legal fees in just four short months of engagement, but failed to acknowledge

any of these writings, instead using their position to criminally extort Plaintiff.

       81.   In support of the extortionate “theory” presented in its settlement demands,

Baker Botts and Shapiro, Neils, Locher and Hansen went so far as to advise MabVax to

file untrue, false and material misleading statements and reports with the SEC,

repudiating the correct filings previously made, committing malpractice that led to the

demise of its client, its delisting from NASDAQ and, ultimately, its bankruptcy filing. On

May 20, 2018, acting on advice from Baker Botts and Shapiro, Neils, Locher and Hansen

MabVax filed a Form 8-K with the SEC that repudiated four (4) years of SEC filings and

financial statements:




                                              37
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 38 of 67




                                                     …




            82.   In directing, aiding and abetting MabVax’s securities fraud, Defendants

     ignored fifty (50) years of SEC regulations, case law and practice to have MabVax

     incorrectly report that because of the “group” (consisting of up to 69 persons, including

     Plaintiff), MabVax’s reported financial statements and votes were incorrect and could not

     be relied upon by investors or regulators. A beneficial ownership “group” under Federal

     securities laws is a defined and well-established technical term used in SEC Rules and

     Regulations. Defendants intentionally ignored the law. In this manipulated filing,

     Defendants wrongly placed Plaintiff within the “group” 10. Baker Botts and Shapiro

     threatened to produce its findings on this matter to the SEC through the draft complaint.

10
   After May 20, 2018, MabVax continued to file false statements with the SEC that were engineered for the
purpose of extorting money and property from Plaintiff. MabVax repeatedly made the following statements in its
SEC filings:
    The Company has determined that, based on the facts and circumstances now before it, the beneficial
    ownership interests of members of the Aggregated Investors should be aggregated in order for the Company
    to comply with its reporting obligations. As of November 19, 2018, and absent a change in the facts and
    circumstances known by the Company, the Company will presume the Aggregated Investors beneficially own
    their shares of our capital stock as a group when construing the blocker provisions of our certificates of
    designation for all series of our preferred stock and when effecting conversions. Regarding matters in which
    our preferred holders are entitled to vote their shares on an as converted basis, we will record their votes
    after taking into account any applicable blocker provisions per the terms of the certificates of designation,
    again aggregating the beneficial ownership of the Aggregated Investors based on the facts and circumstances
    known to the Company as of any applicable record date.
[https://www.sec.gov/Archives/edgar/data/1109196/000165495418013055/mbvxs1_nov5 2018.htm].

                                                       40
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 39 of 67



       83.   Defendant’s draft complaint threatened to identify Plaintiff as part of the

“group” that had violated securities laws in numerous ways. The plain meaning of the

document was that if Plaintiff did not settle and pay the exorbitant demand, Defendants

would bring the allegations to the attention of the DOJ and SEC. Defendants threatened

that the complaint would bolster the SEC’s existing charges and place Plaintiff in the

center of a “group” in activities not only involving MabVax, but involving numerous

other companies the same investors had funded over the years which was also threatened.

Defendants threatened to hand over Plaintiff to the SEC, if the matter was not settled, as

the lynchpin behind all of the investors’ alleged pump and dump and stock

manipulations. Defendants represented that Plaintiff would be charged by the SEC, and

that they would urge the SEC to expand its claims to more companies alleged to have

been manipulated, and where Plaintiff had served as counsel. Defendants presented

Plaintiff with the threat that he would be cast as the brains behind the investors’ pump

and dump schemes.

       84.   Defendants believed Plaintiff was easy prey. To give up Plaintiff to the SEC

as the culprit, all they had to do was get MabVax to make filings that supported the SEC

theory that the investors were part of a beneficial ownership “group”, and add Plaintiff to

the “group” – just like others had when alleging that Plaintiff was part of the “Frost

gang”. However, their acts are illegal and unethical and knowing ignored known facts

and violated the Rules of Professional Responsibility applicable to the attorney

defendants involved.

       85.   Baker Botts and Shapiro were engaged by MabVax after the company

formed its special committee in May 2018. In spite of its duty to defend MabVax from

the very subpoenas that required the engagement of counsel in the first place, Baker Botts


                                            41
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 40 of 67



and Shapiro did the opposite. Baker Botts, and then Neils, Locher and Hansen aided and

abetted the fraud. The entire special committee and every independent director resigned,

resignations they were forced into submitting by similar threats likely made by Baker

Botts wherein some of the directors, too, had served on boards or invested in other

companies in purported association to Frost and other investors, while nonetheless being

fully qualified and independent and having started an investigation into management’s

alleged malfeasance as alleged by the SEC in its formal order of investigation. This

“Saturday Night Massacre” left the accused executives in their positions removing the

very body charged with investigating them irreversibly conflicting Baker Botts which

then turned to its illegal acts protecting, rather than investigating, David Hansen and

Gregory Hanson, who were, in fact, the ones under investigation. Upon information and

belief, Baker Botts also threatened to include special committee members in its referral to

authorities should they not resign and give Baker Botts unfettered access to run MabVax

and manipulate management into acts, false SEC filings, perjury, extortion and other

activities which Baker Botts’ as architect designed in order to entrench and protect these

executives rather than assuring their investigation and potential removal from office and

prosecution.

       86.     On September 20, 2018, a Delaware Court of Chancery rejected entirely

repudiation of MabVax’s prior SEC filings and the accounting that Baker Botts insisted

was incorrect. The Court confirmed the validity and accuracy of the original filings made

by MabVax with the SEC.

       87.     Plaintiff and his firm rejected Defendant’s extortionate settlement demands.

Defendant’s threats were explicit and implicit – to ruin Plaintiff, to turn Plaintiff over to

the SEC and DOJ in the investigations that Baker Botts and Shapiro knew, and to


                                             42
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 41 of 67



     encourage the SEC/DOJ investigations to be expanded to other issuers.

            88.   Baker Botts is the second largest creditor in MabVax’s bankruptcy. MabVax

     generates scant revenues and Baker Botts knew it could never be paid by MabVax, either

     before its Chapter 11 bankruptcy filing or afterwards. Baker Botts never intended to

     collect any fees from MabVax. Rather, Baker Botts knew that to be paid it would have to

     get payment from Plaintiff and set out to do so via a fabricated complaint it never

     intended to file.

            89.   In September 2018, a small Boston, Massachusetts, contingency law firm,

     Block & Leviton LLP, filed an action in California Superior Court approved by the

     bankruptcy court against Plaintiff and every firm attorney/timekeeper that worked on

     MabVax making claims against them citing a multitude of the false allegations in the

     Baker Botts complaint. That action is being aggressively defended 11. It is unknown what

     fee sharing arrangement exists between this firm and Defendants.

            90.   Defendant’s actions were illegal as a matter of law.

            91.   The draft complaint and related communications constitute criminal

     extortion with intent to obtain money or property from Plaintiff. The draft complaint

     expressed or implied that Plaintiff would face criminal prosecution and civil liability if

     they did not pay. Defendants attempted to obtain a civil advantage – a $9,600,000

     settlement – by the wrongful use of actual or threatened force, violence or fear.

            92.   New York Penal Law § 155.05(2)(e) criminalizes the conduct engaged in by

     Defendants. That State statute provides as follows:

             “2. Larceny includes a wrongful taking, obtaining or withholding of another’s
             property, with the intent prescribed in subdivision one of this section, committed
             in any of the following ways: …

 MabVax Therapeutics Holdings, Inc. v Sichenzia Ross Ference LLP et al., Civil Action No. 3:18-cv-0249-
11

WQH-MSB (S.D. Cal).

                                                    43
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 42 of 67




               (e)     By extortion.

               A person obtains property by extortion when he compels or induces
               another person to deliver such property to himself or to a third person by
               means of instilling in him a fear that, if the property is not so delivered,
               the actor or another will:
               …

                       (ii)    Cause damage to property; or
                       (iii)   Engage in other conduct constituting a crime; or
                       (iv)    Accuse some person of a crime or cause criminal charges to
                       be instituted against him; or
                       (v)     Expose a secret or publicize an asserted fact, whether true
                       or false, tending to subject some person to hatred, contempt or
                       ridicule; or
                       …
                       (vii) Testify or provide information or withhold testimony or
                       information with respect to another’s legal claim or defense; or
                       (ix)    Perform any other act which would not in itself materially
                       benefit the actor but which is calculated to harm another person
                       materially with respect to his health, safety, business, calling,
                       career, financial condition, reputation or personal relationships.”

       93.   Title 18 U.S.C. § 875(d) criminalizes the conduct engaged in. That statute

provides as follows:

       “(d) Whoever, with intent to extort from any person, firm, … or corporation,
       any money or other thing of value, transmits in interstate … commerce any
       communication containing any threat to injure the property or reputation of the
       addressee or of another … or any threat to accuse the addressee or any other
       person of a crime, shall be fined under this title or imprisoned not more than two
       years, or both.”

     Baker Botts and Shapiro, Neils, Locher and Hansen’s threat to cause economic loss

and reputational harm to Plaintiff was wrongful because they used the threats to obtain

property to which they were not entitled. Defendants are guilty of extortion because they

sought money or property to which they did not have, and could not reasonably believe

they had, a claim or right. The threats had no nexus to a plausible claim of right. In

United States v. Michael Avenatti, as here, such illegality has been applied to attorney

settlement demands and letters. See, e.g., United States v. Michael Avenatti, Case 1:19-cr-
                                             44
         Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 43 of 67



     00373-PGG (S.D.N.Y.); id. United States v. Litzenburg, Case 3:19-mj-00069-JCH (W.D.

     Va.). Taking a page from lawyer Avenatti’s playbook, Defendant’s found a vulnerable

     company he would seek to convince to let him direct an “internal investigation”, and

     would run up millions in legal fees. As reported in the New York Times article cited by

     prosecutors in New York in their case against Avenatti as he prepared to extort Nike –

     “When a corporation is caught in a government investigation, the legal fees can quickly

     exceed $100 million – and that’s before the lawsuits even begin.” 12 They bulked up on

     investigation costs that he knew could not be paid by MabVax and desperately motivated

     to get paid turned to illegal extortion as a motive to protect their own jobs, bonuses,

     draws, compensation and positions, having no other way to get paid.

     A cross burning plainly conveys intimidation, without a spoken word. See Elonis v.

     United States, 135 S. Ct 2001 (2015). Extortion involves a knowing threat being made.

     Defendants need not write a letter explicitly stating they intend to violate Section 875.

     They knew, conveyed, and meant to convey the threat through actions, deeds, and words.

     Meaning, context, and circumstance establish the criminal act.                     Media reports and

     bloggers had already reported on Plaintiff’s inevitable pursuit by the SEC and potential

     criminal prosecution which was well known by Defendants in August 2018. Plaintiff and

     his partners fully understood what Defendant Shapiro meant when he approached them

     and so did they – a significant and newsworthy lawsuit with reputational, criminal and

     regulatory injury would follow if they were not paid.                   A reasonable person would

     understand what Defendants meant and intended and the totality of the circumstances

     reveal their true intentions.

             94.    Title 18 U.S.C. § 1951 also criminalizes the conduct engaged in by

12
     [https://dealbook.nytimes.com/2012/03/05/the-mounting-costs-of-internal- investigations/].

                                                         45
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 44 of 67



Defendants. That statute provides as follows:

       “(a) Whoever in any way or degree obstructs, delays, or affects commerce …
       by … extortion or attempts … so to do … shall be fined under this title or
       imprisoned not more than twenty years, or both.

       (b)     As used in this section-
       …

              (2) The term ‘extortion’ means the obtaining of property from another,
       with his consent, induced by wrongful use of actual or threatened force, violence,
       or fear….”

       95.   Section 802 of the Sarbanes Oxley Act of 2002 (“SOX”) imposes criminal

penalties of up to 20 years imprisonment for altering, destroying, mutilating, concealing,

falsifying records, documents or tangible objects with the intent to obstruct, impede or

influence a legal investigation. Section 906 of SOX imposes criminal penalties for

certifying a misleading or fraudulent financial report. Section 807 of SOX imposes

criminal penalties for defrauding shareholders of publicly traded companies (amending

Title 18, Section 1348): “Whoever knowingly executes, or attempts to execute, a scheme

or artifice (1) to defraud any person in connection with any security of an issuer with a

class of securities registered …. (2) to obtain, by means of false or fraudulent pretenses,

representations, or promises, any money or property …”. These statutes supplement and

are in addition to criminal statutes of general applicability violated by Defendants Baker

Botts, Shapiro and Hansen for perjury for false statements made to the SEC and the

Bankruptcy Court and other criminal securities law violations under the anti-fraud

provisions of the Securities Act of 1933, as amended, and the Securities Exchange Act of

1934, including Section 10 and Rule 10b-5 and Section 17 therof, all of which constitute

Defendant predicate acts and violations. In carrying out the plan to extort a settlement

from Plaintiff, Defendants used wrongful and criminal means to achieve a wrongful

objective. They had no lawful claim to the money they sought. Backed by manufactured
                                            46
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 45 of 67



evidence, false SEC and Bankruptcy court filings and fraudulent means, they used the

threat of bad-faith litigation to exploit Plaintiff’s fear of criminal prosecution, civil

liability and economic loss into a settlement.

       96.   Baker Botts and Shapiro’s actions between 2018 and 2019 were fraudulent

and criminal. On May 29, 2018 Shapiro sent a letter to Plaintiff:

       “Thank you for our meeting last week, and for your commitment to assist the
       transition of [] former legal representation of [MabVax] to successor counsel. As
       discussed, Company counsel with respect to the pending SEC investigation is our
       office, Baker Botts L.L.P and with respect to corporate and transactional matters is
       Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.”

Up to that point Plaintiff assisted the board and company in timely producing documents

to the SEC, reviewed privileged documents to be withheld from the SEC to protect the

client, and provided support to the Board for their investigation of management and

formation of a special committee. Baker Botts misrepresented to Plaintiff that they needed

documents and information from Plaintiff to answer the SEC subpoena. Plaintiff complied

with Baker Botts’ request in good faith. Baker Botts concealed the fact that they intended

to use the documents to craft a complaint against Plaintiff and that they would use to

extort money and property from Plaintiff. Baker Botts and Shapiro utilized Plaintiff

attorney files and immediately made demand for $9,600,000 under the threat of creating a

dust storm of controversy that would cast a cloud of illegal complicity by Plaintiff over

matters already under investigation by the SEC and DOJ in their ongoing cases. Baker

Botts drafted the complaint from a trove of personal, confidential and privileged internal

emails and correspondence irrelevant to the merits of any matter, liberally quoting internal

firm communications and emails to embarrass and bully – despite having been repeatedly

advised in writing and orally, that as co-counsel they were duty bound to review and to

protect all privileged and confidential materials from disclosure – instead providing a
                                             47
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 46 of 67



trove of unreviewed privileged documents to the SEC and using them to craft their unfiled

threatened demand letters and complaint.

       97.   Plaintiff suffered damage and incurred substantial loss as a result of Baker

Botts and Shapiro, Neils, Locher and Hansen’s adoption, execution and continuation of

the extortionate scheme, including through encouraging MabVax’s complaint by

contingency counsel in the bankruptcy.

                    FIRST CAUSE OF ACTION –
    RICO AGAINST BAKER BOTTS, JONATHAN SHAPIRO, AND GREGORY
                            HANSEN

General Allegations -

       98.   Plaintiff restates paragraphs 1 through 97 of this Complaint, and incorporates

them herein by reference.

       99.   Defendants were part of an enterprise consisting of a union or group of

individuals with a common purpose that are associated in fact.

       100. The enterprise has as its purpose extortion, the relationship of the parties

consists of informal and formal agreements and understandings to cause harm, threaten,

embarrass and defame through unsophisticated, brutal and unlawful means, with

longevity - a scheme that commenced in 2014.

       101. The members of the enterprise are Defendants Baker Botts, Jonathan

Shapiro, and David Hansen as well as individuals with whom they acted Daniel Fisher,

Lee Pederson, Wesley Paul, Teri Buhl and William Alpert and unknown John and Jane

Does. They share common goals of extortion. They direct their energies towards anyone

who at any time was associated (socially, economically or professionally) with certain

persons they believe have associations with the investors/the “Frost Gang” and are

vulnerable to attack - whose common purpose was to enhance their reputation and seek

                                            48
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 47 of 67



extortion payments, rewards and compensation from illegal actions and threats by means

of their concerted actions and conspiracy to act. Baker Botts illegally conspired with

MabVax’s management to bring investigations against uninvolved persons and deflect

investigations directed at them.    They threatened to deflect the investigations onto

Plaintiff should he not pay up.

Defendants Join the Ongoing RICO Enterprise and Adopt its Tactics -

       102. Defendants Baker Botts, Jonathan Shapiro, and Gregory Hansen joined in

the enterprise in 2018. They extended its reach to include MabVax. They followed

identical tactics employed since 2014. The purposes of the enterprise are to collect sums

from companies, entities and professionals who were associated with Dr. Philip Frost, as

was Plaintiff by representing companies in which he and others invested, and additional

persons who developed the investment strategies with him. Dr. Frost and others invested

in MabVax in 2014-2015. Plaintiff served as legal counsel to MabVax and to Biozone,

caught their attention and was added into the enterprise’s snare. He garnered the attention

of the enterprise solely because of those relationships and role. In 2018 Defendants made

identical false claims concerning Plaintiff as had been made since 2014 against Plaintiff

by the ongoing enterprise, when it expanded from Biozone to other companies, the draft

complaint going so far as to threaten to describe other clients of Plaintiff that would

terminate his representation if filed (Polarity, Riot Blockchain) where the investors

served as officers or directors. None of those companies are being pursued for false

reporting (nor have they disavowed years of prior financial statements) nor are claims

being threatened against the investors for their involvement as management or investors.

After Block Leviton filed their complaint, both of those companies terminated Plaintiff’s

firm as counsel.


                                            49
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 48 of 67



The Case Parallels Between 2014 and 2018 Are Persuasive -

       103. The cases have many similarities. Each company had counsel with unpaid

amounts claimed to be owing by the company. Each company claimed it was the victim

of abuse by its Frost investors. Each company threatened to publicize, encourage law

enforcement action and bring civil suit. Each company had no evidence of wrongdoing.

       104. Lee Pederson, Esq. is an attorney who worked for Biozone. Lee Pederson

founded the enterprise in 2014 with Dan Fisher and another attorney. He knew there was

no basis to accuse the investors in Biozone, particularly Plaintiff, but instead lodged a

multitude of charges, solicited media, filed whistleblower claims and civil suits. With

regard to Plaintiff, he alleged a multitude of unproven and imagined misdeeds as counsel

to Biozone in the press, blogs and to the authorities. He acknowledged in later court

filings that he and others received payments from Biozone as the enterprise ringleader he

successfully executed its purpose.

Tactics Developed in 2014 Are at the Center of the Defendants’ RICO Violations -

       105. Tactics utilized against the “Frost gang” have been employed across a

multitude of companies. Starting with Biozone Lee Pederson lumped plaintiff with the

Frost gang garnering media attention, law enforcement referrals, and lawsuits. Utilizing

false statements and imagined injury Pederson and his cohorts sought to force the Frost

investors to pay up. Pederson and the enterprise attacked plaintiff too merely         for

representing Biozone and viciously attacked plaintiff publicly for knowing the investors

making not a single specific claim of any improper act. Lee Pederson caused many

articles and stories to be published falsely associating plaintiff with the claim that the

investors had broken the law although later admitting he had no proof of any laws

broken. He continues to defame and secure writers to defame plaintiff through the time of


                                           50
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 49 of 67



filing of this complaint on his blogs and elsewhere.

       106. The 2014 Biozone claims by the RICO enterprise made against plaintiff

were made through false reporting, character assassinations to reporters, letter writing to

boards of directors, solicitation of regulators to sue plaintiff, threats and intimidation.

Once Defendants became involved joining the enterprise they adopted tactics that were

designed to get the same result, involving the same cast of characters, included

threatening to report false information about Plaintiff to regulators and divert regulatory

scrutiny away from MabVax to Plaintiff should he not pay.

       107. Dr. Frost and other investors invested over $30 million in Mabvax and were

sued by the SEC and MabVax. Defendants in their threats cast plaintiff as a principal

actor in the SEC accusations of the MabVax “pump and dump” scheme and sought $9.6

million from Plaintiff and his firm. Defendants led this campaign through false and

unproven allegations in order to recover their unpaid legal fees, which were not able to be

paid from cash flow of MabVax prior to bankruptcy.

       108. Positioning themselves as a creditor Baker Botts holds the second largest

debt owed by MabVax. However, it was Defendants own actions that caused MabVax to

file for bankruptcy. MabVax viability as an going concern was destroyed beyond repair

by the actions of Defendants as they sought to eliminate criticism over waste and

mismanagement, failed drug trials and false promises and lack of results in the

development of potentially life-saving technologies the investors had supported over 5

years' time. In their quest to cut ties to the investors who were calling for their heads

Defendants stepped over the line. Baker Botts is currently also counsel to MabVax in a

separate suit with virtually identical allegations against the investors.

Baker Botts, like Lee Pederson, makes demand for $9.6 million from Plaintiff to Curtail his
Campaign and Avoid a Lawsuit-
                                              51
        Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 50 of 67




            109. Baker Botts communicated with the other Defendants the plan of action, and

     then demanded from Plaintiff extortion in the amount of $9.6 million - the exact amount

     claimed in the bankruptcy 13 as the value of certain shares issued by MabVax when

     seeking waivers to certain restrictions (consent rights) for additional financings. But

     MabVax was represented by none other than Mintz Levin attorneys and the investors

     were represented by their own separate counsel. Hoping that a federal investigation of

     Plaintiff would ensue on which they would piggyback their efforts in order to exact their

     extortion, Defendants had to utilize any and all means to bring about the hoped federal

     investigation and prosecution by the government of Plaintiff. The threat was that if they

     should bring the lawsuit, although knowing the allegations to be false, it would be near

     impossible for Plaintiff to refute and cost hundreds of thousands of dollars in legal fees

     for Plaintiff to defend. Defendants knew that implicit in their threats were that the

     government with an unlimited budget would do the heavy lifting necessary to assert

     Plaintiff’s misdeeds and even if dismissed in a year or more, Plaintiff’s insurance would

     be exhausted and he would be ruined. It was not a far stretch for Defendants to believe

     that the insurer and Plaintiff would rather pay Defendant’s demands quietly than suffer

     embarrassment and financial ruin, despite the fact that Baker Botts’ had no intention of

     filing any lawsuit and knew of the gross lies and inaccuracies it contained. This did not

     stop Defendants from continuing to falsely state Plaintiff was responsible to management

     of MabVax, the SEC regulators investigating management, the press, bankruptcy lawyers

     and threatening plaintiff to demanding cash payment of $9.6 million. This despite a trove


13
  “The statements made herein regarding the Alleged Bad Actors are based entirely on the allegations in the
Alleged Bad Actor Litigation and Sichenzia Litigation. As such, they remain only allegations.” See Second
Amended Disclosure Statement and Joint Plan of Liquidation for Debtors filed January 9, 2020 Chapter 11 Case
No. 19-10603-JTD, In re; MabVax Therapeutics, Holdings, Inc., et al., debtors (D. Del), at 18.

                                                    52
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 51 of 67



of documents, records and witnesses which prove plaintiff recused himself entirely from

such matters when serving as MabVax co-counsel with Mintz Levin.

Baker Botts Relies only upon self-serving oral statements from David Hansen –

       110. Without any supporting documentary or factual evidence, Defendants relied

only on untrustworthy oral statements from Hansen ignoring dozens or hundreds of

written documents and emails in their possession collected in response to the SEC

subpoena and otherwise, Defendants crafted the draft complaint use to attempt to extort

plaintiff. Defendants made their terms clear – settle or we will get the SEC to take you

down. Without any action whatsoever thereto being taken by the SEC against MabVax,

its officers or directors, or against plaintiff or his law firm incorporating any of the

charges that an undisclosed group of Frost investors controlled MabVax who failed to file

their own SEC ownership reports, that MabVax incorrectly calculated beneficial

ownership and permitted blockers to be evaded by investors who were a group based

upon alleged improper legal advice from plaintiff, Defendants nonetheless made these

allegations the central issue in the draft complaint, thereafter directed counsel for the

bankrupt company to issue bankruptcy court filings repeating these allegations, informed

the SEC and possibly DOJ, and upon information and belief communicated such claims

to reporters.

       111. Defendants manipulated and contorted the entirety of the bankruptcy process

once MabVax filed for Chapter 11 bankruptcy to gain advantage for their plan. They

sought to convince the court to allow them to earn legal fees to the detriment of the actual

creditors of MabVax. This       was achieved by continuing their false and fraudulent

narrative and misrepresenting material facts – the same and other facts alleged in the

unfiled complaint - to the bankruptcy court and interested parties in the case who, to date,


                                            53
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 52 of 67



have failed to be provided with accurate and objective information so that they may

object to any claims submitted. Rather than pursuing management who actually

defrauded the investors.

Baker Botts’ Services Were not Routine Legal Services – They Repeatedly Violated the
Rules of Professional Responsibility, Revealed Confidential and Privileged Client
Information, Rendered Negligent and Incorrect Legal Advice and Secured Board of
Director-like Control over Decisions Made by MabVax After Overseeing the Board’s
Resignation –

       112. Defendants did more than perform routine professional services for MabVax.

Their acts went further than that by:

       1) intimidating the entire independent board of directors investigating management
           after claims were made against David Hansen and Gregory Hanson by the SEC;
       2) forcing every independent director into resigning and terminating the special
           committee;
       3) conspiring with management under investigation and causing the rendering
           advice causing members of management to breach their fiduciary duties;
       4) violating the Code of Professional Responsibility applicable to lawyers by the
           foregoing actions and also by defending targets of the SEC investigation after
           previously having been engaged as its counsel to respond to the SEC subpoena
           and defend MabVax
       5) advancing the interests of Hansen and Hanson to maintain their employment
           and positions with MabVax and derail investor concerns by designing and
           implementing “anti-takeover” protection by litigating with investors and
           seeking to cause agencies and regulators to investigate the investors, all
           undisclosed tactics required to be disclosed in SEC filings and reports under the
           Williams Act and other statutes, rules and regulations,
       6) failing to protect the investing public;
       7) committing numerous additional violations of the Code of Professional
           Responsibility such as representing members of management simultaneously
           with the client that had engaged them to respond to SEC inquiries, misleading
           counsel and violating their duties to the California bar, misleading counsel, the
           bankruptcy court and other courts, violating confidences and failing to protect
           attorney-client and work product privileged information to the detriment of
           MabVax;
       8) acting dishonestly to co-counsel with the intent and purpose of extorting $9.6
           million instead of honestly and faithfully assisting co-counsel with its efforts to
           timely and accurately respond to the pending SEC subpoena and inquiry;
       9) aiding and abetting management in the filing of false and misleading SEC
           filings and reports containing untrue statements of material fact and material
           omissions in violation of Section 10 and Rule 10b-5 promulgated under the
           Securities Exchange Act of 1934, among other statutes, rules and regulations;
       10) making false allegations of undisclosed “groups” and investor collusion by
                                            54
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 53 of 67



           plaintiff;
       11) failing to correct misstatements and false filings and reports made by the SEC
           following determination by Delaware courts that the company’s filings
           complied with well-established law and legal principles governing beneficial
           ownership, groups and blockers, the very same rules, principles and advice
           routinely provided to and followed by Baker Botts very own clients in their
           public SEC filings and reports (the “Non-Reliance” 8-K and Registration
           Statement on Form S-1”);
       12) threatening to embarrass and defame co-counsel unless their extortion claims
           for payment of $9.6 million were met “within 3 days”;
       13) threatening by means of interstate commerce and the mails the foregoing and
           the commencement of litigation, not in advance of any litigation since no
           lawsuit or action was ever brought by Baker Botts;
       14) taking money and property from MabVax under false pretenses to advance their
           criminal conspiracy while representing the very management of MabVax as to
           whom they were engaged to conduct an internal investigation, in an unwaivable
           conflict of interest;
       15) advancing the purposes of the enterprise by demanding and receiving payment
           of millions of dollars from their client in retainers and legal fees while
           advancing the extortion for the enterprise and in the bankruptcy they themselves
           were responsible for;
       16) suborning perjury before federal and state government officials and agencies;
           and
       17) enticing other participants to join in and take part in the illegal and criminal
           extortionate activities, to serve as their agent under their control and
           authorization, conspiring with third-parties to represent them in their
           extortionate plots, including the law firm Block and Leviton, LLC.

Through these activities, upon information and belief, Defendants fed false information to

media and bloggers to create the appearance of genuine reporting and investigative

research that would support their claims and pressure plaintiff to pay the extortionate

demands and to regulators and investigators seeking to induce the initiation of actions so

that they would be able to bring suit after the government relying on the government to

prove facts in their case forcing settlement, all in continuation of the enterprises’ core

plan to harass and intimidate persons associated with Frost investors in which Baker

Botts and Shapiro willingly joined.

       113. Defendants committed predicate acts by aiding and abetting existing

enterprise participants Lee Pederson, Wesley Paul, Daniel Fisher, Teri Buhl, William

                                           55
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 54 of 67



“Bill” Alpert, and others in the enterprise’s extortionate campaign lodged against Frost

and other investors as the targets of their scheme whom they called the “Frost gang”

lumping plaintiff, an attorney, together with the gang in court proceedings, letter writing,

whistleblower claims and articles they commanded labelling him as a criminal. Instead it

was the aforementioned participants in this illegal extortion ring that are the bad actors

and criminals, who face prosecution for their crimes.

Defendants’ Game Plan Is the Enterprise’s Playbook -

       114. The initial enterprise participants, Lawyer Lee Pederson, lawyer Wesly Paul

and Biozone/COCP executive Daniel Fisher, structured an illegal enterprise in 2014 after

a dispute arose over payment by Frost and investors. As chronicled in their own lawsuits,

the enterprise was expanded over time and included additional participants. By 2018

Defendants joined the enterprise. They adopted tactics, processes, false claims and

strategies that were successfully deployed to obtain payments from investors in

Biozone/CoCrystal in their effort to extort Plaintiff.

       115. Pederson in his 2019 complaint15 states:

       Pederson and Fisher worked together with each other under a general
       collaborative agreement to help each other seek redress for the harms caused to
       them by Frost and his gang.


15 Lee Pederson vs. Phillip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, (D. Minn)
No 19261777 JNE/DTS (July 8, 2019).




                                             56
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 55 of 67



       Pederson’s and Fisher’s desired outcomes included criminal prosecutions and
       convictions of Frost and his gang members, publication of descriptions of Frost
       gang frauds and crimes, monetary awards from civil litigation against Frost and
       other gang members, monetary awards from SEC whistleblower complaints, and
       court-ordered restitutions from Frost gang members.

       Pederson and Fisher used a three-prong strategy against the Frost gang: (a) civil
       litigation, (b) supplying Federal law enforcement agents with research,
       information and evidence about the Frost gang’s frauds, and (c) providing
       inaccurate information to journalists and business writers.

       Eventually their joint efforts resulted in active investigations of the Frost gang by
       the SEC and DOJ (FBI and U.S. Attorney’s Office). They also aided a network of
       journalists and business writers who wrote and published stories about the gang’s
       activities. Fisher’s civil litigation against the gang put additional pressure on the
       gang.

       116. After several years’ time, the participants began to war with each other over

the spoils of their illegal activities and litigation ensued. A great deal can be learned

about the inner workings of the enterprise from this lawsuit:

       The Frost gang saw the joint efforts of Pederson and Fisher as a threat. To ease
       this threat, they offered Fisher a deal behind Pederson’s back. … Frost exerted
       his control over Defendant COCP to cause COCP to provide a benefit of
       about $800,000 to Fisher at the expense of COCP shareholders, including
       Pederson. … The $800,000 benefit to Fisher was intended to buy Fisher’s silence
       and stop Fisher’s collaboration with Plaintiff Pederson. …. Fisher went behind
       Pederson’s back and settled his litigation against the Frost gang with a deal that
       unjustly enriched Fisher by an amount of about $800,000 while selling out
       Fisher’s promises to Pederson. Fisher profited financially from the deal, and
       Frost temporarily profited by making Pederson’s efforts to seek redress against
       Frost and his gang much more difficult.

       Various parties joined (and left) the enterprise over time:

       On about October 18, 2014, Fisher announced to his other attorneys that
       Pederson was a member of Fisher’s legal team, along with Wes Paul and Jason
       Hoffman”. Complaint, Par 69. Wes Paul subsequently collaborated with Teri
       Buhl to defame and disparage plaintiff and promote the writing of false and
       fictional stories about Plaintiff lumping him together with the Frost gang
       repeatedly. “From 2014 to 2017, Pederson and Fisher worked together using the
       three-prong strategy against the Frost gang. Pederson and Fisher worked on all
       three aspects of the strategy: (a) civil litigation; (b) press coverage; and (c)
       Federal law enforcement.” Id at 72. Pederson and Fisher began their
       collaboration with relatively scant material and evidence against the Frost gang,
                                            58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 56 of 67



       except for what they know about the gang from first-hand experiences regarding
       frostzone. However, they had both been harmed by the Frost gang, and they
       shared an absolute certain conviction that Frost and his gang members were
       fraudsters and criminals.

        By 2015, the enterprise was in full swing and on March 25, 2015 Fisher wrote:

       The only way for us to come out ahead in this case is to transfer the pain to the
       defendants. Otherwise, I am wasting my time and money. With the note case, the
       Frost Group has suffered no pain. Stalling, driving up our costs, and managing a
       slow moving case is the frost Group’s game plan. … They need to know that we
       are threat to them since we will cooperate with the SEC and DOJ to damage
       them. And, we will have the cooperation of the press in researching and
       publishing the findings. This will allow us to take the offense.” Id at 80. “they are
       extremely cheap, hate to lose, facing criminal prosecution, and adverse PR. As
       the case progresses, more of their criminal acts will be exposed which is
       newsworthy.

Throughout this period before 2018 Fisher, Pederson and the other members of the

enterprise grew. They alleged in the press and to government that plaintiff committed

illegalities and included Plaintiff as a member of the Frost gang, writing stories and

articles and threatening to bring to the attention of the agencies more information

connecting plaintiff to alleged illegalities and wrongdoing with conclusory statements,

defamation and false reporting. Fisher’s June 20, 2018 email to Chris Carey reveals the

extortion successes that were beginning to emerge and states:

        Lee is attempting to milk us for money which we don’t have. It is my feeling that
       he feels anxiety about the future of his case which is causing him to scramble to
       raise money. … I want to have deniability of communicating with him. But this
       request is coming from a guy that is nuts, and I have learned to be careful when
       negotiating with unpredictable crazies. … Lee’s advice was of no use, and it may
       have been harmful to our case.


       117. The unlawful and criminal enterprise in which Defendants joined in 2018

had since 2016 been responsible for launching a tirade of defamatory articles that

included false and fabricated statements about plaintiff all instigated by Pederson, Fisher,

Paul as to which Buhl, Alpert, Barron’s, all became participants in the illegal enterprise

                                            58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 57 of 67



by publishing falsities about plaintiff. They lumped plaintiff together with Frost –

Barron’s going so far as to report plaintiff as the “center” of the pump and dump ring

with an article entitled - “The Lawyer at the Center of SEC Pump-and-Dump Case” is the

subject of a pending action in the Southern District of Florida.

       118. After learning of the enterprises efforts and joining the enterprise,

Defendants worked with the Biozone/COCP campaign and deployed identical tactics.

They used lies, false statements and misrepresentations as the tools to extort plaintiff in

the manner employed against the Frost gang. Shapiro and Baker Botts formulated their

plan and made the following false statements to government officials, their client, and

others in an effort to get plaintiff to pay:

        A)       Plaintiff advised MabVax in a manner that favored investors rather than
        his client in regard to the consent right. This statement is false. Plaintiff refused to
        provide advice on the consent right. Rather Mintz Levin served as counsel and
        advised David Hanson and MabVax on the consent right. During 2015 Plaintiff
        wrote emails and orally informed MabVax that he and his firm declining to
        provide advice to MabVax on matters related to the investors.

        B)      Plaintiff was responsible for MabVax issuing $9.6 million in shares to
        investors. This statement is false. Plaintiff refused to provide advice on
        negotiation of the settlement, waiver or approvals under the consent right that
        resulted in issuance of any inducement shares to investors. Rather, Mintz Levin
        served as counsel and advised David Hansen and Gregory Hanson on all these
        matters, on enforceability of the consent after transfer of shares, and all other mattes
        regarding contractual obligations to the investors, the Oxford financing if is required
        consent, and issued the legal opinions on such matters.

        C)      Plaintiff was responsible for MabVax failing to report “group” issues in
        accordance with SEC rules and regulations by asserting in the complaint and to
        third parties that Plaintiff failed to advise and disclose that a number of its largest
        investors … were acting in a manner such that federal regulators would consider
        the Investors to be an unlawful ‘control group’ for purposes of the United States
        securities laws …. This statement is false. Plaintiff never provided advice to the
        investors or MabVax on beneficial ownership group reporting. Rather Mintz
        Levin, Cooley and Schulte served as counsel and advised David Hanson and
        MabVax on the group reporting. Reporting protocols were established nearly a
        year prior to Plaintiff’s engagement, when the Telik transaction was being
        prepared. Plaintiff wrote numerous emails to MabVax to assure MabVax obtained
        current and accurate facts on which to rely – asking repeatedly to have

                                               58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 58 of 67



       questionnaires sent to the investors to ascertain their holdings.

       D)      Plaintiff was responsible for MabVax losing the confidence of investors
       by alleging as follows in the draft complaint … “[N]ow that the frailty of the of
       the Sichenzia/Plaintiff ‘blocker’ firewall has been revealed, MabVax no longer
       has confidence that the 2,628,766 shares of common stock issued to Investors via
       preferred share conversions are valid and also cannot be certain its previous
       reports regarding the number of common shares outstanding are accurate”.
       Jonathan Shapiro promoted novel never before heard of legal theories that
       blockers are ineffective, all the while his firm provided the exact same advice
       regarding blockers to its other clients, in articles, client memoranda and presentations.
       MabVax at all times used principles for reporting and blocker provisions that re
       universal, follow federal law, and have been validated by the Delaware chancery court,
       specifically as relate to MabVax claims made by Baker Botts/Shapiro.

       E)      Plaintiff was responsible for the decision to disavow three prior years of
       financial statements and SEC reports and delisting from NASDAQ. Upon
       learning that MabVax made such filing without his knowledge and consent
       Plaintiff and the firm promptly resigned to show their disagreement with the legal
       advice given by Baker Botts and Mintz. Shapiro stated it was Plaintiff that
       required this action given his improper advice. There is no basis for this
       allegation. MabVax followed the same principles espoused by Baker Botts in its
       advice to other clients up until the time that Jonathan Shapiro took the
       unprecedented action of creating new and unknown legal reporting principles for
       MabVax to follow that aggregated ownership across up to 69 separate investors so
       that they could not vote together to unseat management in their executive
       positions through exercise of their rights under state law as shareholders and vote
       more than 4.9% altogether. Shapiro communicated to numerous people, such as
       lawyers for the bankruptcy estate after which this lie became part of the
       bankruptcy estate pleadings and process, that this never before heard of
       proposition was correct legally, despite such evidence to the contrary that includes
       a court order in the Delaware chancery court, the failure of the SEC to take any
       such position (including before the Delaware chancery court during the pendency
       of such case), the failure of the SEC to bring any action against MabVax for incorrect
       filings that were disavowed or against any person who was an investor that adopted such
       position.

       119. Defendants knew of all the aforementioned falsities and are wholly-

responsible themselves for the collapse of MabVax, the loss of investor confidence and

the ultimate bankruptcy that ensued – the direct result of their illegal enterprise.

       120. The SEC and DOJ whistleblower complaints by the enterprise, with all their

glorious attestations, subsequently were withdrawn or denied by the agency. “On August

24, 2015 SEC Whistleblower Chief Sean McKessy called Pederson at 2:13 pm central

                                              58
     Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 59 of 67



time …. McKessy informed Pederson that the SEC would not take any action based on

Pederson’s whistleblower complaints.” Pederson stated, “This is far from over”.

Following such rejection, the enterprise threatened action against SEC Chairman Jay

Clayton for corruption in an open letter. 14 Similarly the SEC has brought no action that

names MabVax, its managers or plaintiff despite extensive effort and opportunity. Once

Defendants took the helm of the enterprise to threaten suit for a $9.6 million extortion he

pursued the very same tactics – referrals to DOJ and the SEC, lawsuits, and providing

information to reporters, the media, and seeking to put meat on the bones of his false

statements through recruiting of other enterprise members. The members of the enterprise

are related (attorney/client, researcher/writer, employee/employer, principal/agent). They

worked together between 2014 - 2020 to pursue and achieve a common purpose by

unlawful means. Their actions are continuing.

Baker Botts and Jonathan Shapiro’s Rico Violations – 18 U.S.C Section 1962(c)

        121. Plaintiff has been injured in his business and property by reason of

Defendants’ multiple violations of Title 18 U.S.C. § 1962, described above and engaged

in at least two acts of racketeering activity (acts or threats of extortion chargeable under

New York law and punishable by imprisonment for more than one year, mail fraud and

wire fraud, and interference with commerce by extortion or threats to do so in violation of

the Hobbs Act) as well as making false statements and suborning perjury, one of which

occurred after the effective date of Part 1, Chapter 96 of Title 18 of the United States

Code and the last of which occurred within ten years after the commission of a prior act


14
        Pederson     v    Clayton.      My      letter    to     Clayton       can     be      seen    at:
https://www.scribd.com/document/433709218/191106-Open-Letter-to-Jay-Clayton I expect that the SEC
will not address my concerns in a meaningful way. Therefore, at an appropriate time and after framing the
issues with Freedom of Information Act (FOIA) requests, I intend to bring a lawsuit against Chairman
Clayton to discover what has been going on inside the SEC with respect to Phillip Frost and his gang.


                                                   58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 60 of 67



of racketeering activity. They operated or managed an enterprise through a pattern of

racketeering activity that caused Plaintiff concrete financial loss and other harm. They

knowingly and purposefully adopted, implemented, controlled, conducted and

participated in a scheme or artifice, the direct purpose of which was to extort money or

property from Plaintiff and his firm. The business of the enterprise – extortion – is

primarily unlawful. The criminal activity is continuous because extortion was the regular

way of operating the business. Their criminal activity by its very nature projects into the

future. Their racketeering activity (including their own fraudulent concealment, securities

fraud, conspiracy with MabVax management, and extortion during the ongoing SEC

investigation), its relatedness, breadth and the period of time over which they persisted

with the scheme, is such that there is a threat that it will continue indefinitely and be

repeated in the future.

       122. As a direct and proximate cause of Defendants’ violations of Title 18 U.S.C.

§ 1962 (c), Plaintiff suffered injury and loss of property in the amount of $10,000,000.

       123. Defendants conspired with other participants in the enterprise in violation of

18 U.S.C. § 1962 (d) to violate 18 U.S.C. § 1962 (c).

       124. In accordance with 18 U.S.C. § 1964(c), Plaintiff seeks threefold the

damages he has sustained, the costs of this suit, and reasonable attorney’s fees incurred.

       125. In accordance with 18 U.S.C. § 1964(d), Plaintiff seeks an injunction against

all participants in the enterprise to prevent and restrain further violations of 18 U.S.C. §

1964(c).

                  SECOND CAUSE OF ACTION –
DECEPTIVE ACTS AND PRACTICES IN BUSINESS AGAINST BAKER BOTTS,
  JONATHAN SHAPIRO, LYNN NEILS, DAVID LOCHER AND GREGORY
                          HANSEN


                                            58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 61 of 67



       126. Plaintiff restates paragraphs 1 through 125 of this Complaint, and

incorporates them herein by reference.

       127. Defendants Baker Botts, Jonathan Shapiro, Lynn Neils, David Locher and

David Hansen’ threats of publication of defamatory knowing falsehoods about Plaintiff

and their extortion of Plaintiff constitute deceptive acts and practices in the conduct of

business, trade or commerce. Defendants deceived Plaintiff’s law partners, his client

MabVax, and others into the belief they would lodge suits and direct their efforts towards

disclosing embarrassing matters publicly, and to regulators, to deceive them into pursuing

Plaintiff. Defendants deceived each other to cause them to take certain of the actions

complained of requiring corporate actions, sworn statements, or preparation for suit.

Defendants’ actions violate General Business Law § 349(a) and are unlawful.

       128. Defendants’ willful methods, acts, or practices were consumer-oriented and

misleading. Defendants’ conduct involved an extensive extortion scheme involving the

dissemination of information to the public. Defendants’ actions have the potential to

affect consumers at large.

       129. Plaintiff suffered injury and loss as a result of acts or practices that violate

General Business Law § 349.

       130. Plaintiff brings this action against pursuant to General Business Law §

349(a) to recover to actual damages, plus attorney’s fees and court costs, in the sum of

$10,000,000.00 or such other amount as is determined by the Jury. In addition to

damages, attorney’s fees and costs, Plaintiff seeks a declaratory judgment that acts and

practices violate § 349(a) and an injunction to prevent Defendants from violating the Act

in the future.




                                            58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 62 of 67



                  THIRD CAUSE OF ACTION –
TORTIOUS INTERFERENCE AGAINST BAKER BOTTS, JONATHAN SHAPIRO
                   AND GREGORY HANSEN

       131. Plaintiff restates paragraphs 1 through 130 of this Complaint, and

incorporates them herein by reference.

       132. At the time Defendants extorted Plaintiff, Plaintiff had valid and enforceable

contracts, partnership agreements and business expectancies in his law firm partnership

and with his clients. Plaintiff had a reasonable expectation of earning substantial income

from continuing those business relationships.

       133. Defendants Baker Botts, Jonathan Shapiro and Gregory Hansen knew about

Plaintiff’s interest and his law practice, contracts and business expectancies.

       134. Defendants intentionally interfered with Plaintiff’s property rights and

business expectancies by, inter alia, devising, aiding, abetting and actively participating

in the scheme to extort money or property from Plaintiff and to injure him in his business

and reputation.

       135. Defendants improper methods, actions and practices were, inter alia,

defamatory, unethical, oppressive, over-reaching, fraudulent, hostile, sharp, and criminal.

interference was completely unjustified.

       136. As a direct result of Defendants’ tortious interference with Plaintiff’s

contracts and business expectancies, Plaintiff suffered damage and incurred loss,

including, without limitation, injury to his business, loss of clients, damage to his

reputation, prestige and standing, attorney’s fees, court costs, and other damages in the

sum of $10,000,000.00 or such other amount as is determined by the Jury.




                                             58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 63 of 67



                  FOURTH CAUSE OF ACTION –
 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST BAKER
BOTTS, JONATHAN SHAPIRO, LYNN NEILS, DAVID LOCHER AND GREGORY
                           HANSEN

       137. Plaintiff restates paragraphs 1 through 136 of this Complaint, and

incorporates them herein by reference.

       138. Defendants Baker Botts, Jonathan Shapiro, Lynn Neils, David Locher and

Gregory Hansen’s conduct, detailed above, was intentional, reckless, concerted, criminal

and deliberately violative of applicable Rules of Professional Conduct. They engaged in a

series acts that, taken together, constitute extreme and outrageous behavior. They

purposefully initiated a campaign to extort money or property from Plaintiff, by, inter

alia, maliciously threatening to defame him with scandalous accusations of criminal

conduct, destroy his securities law practice, and turn him over to DOJ and the SEC. In

spite of their knowledge that Plaintiff had engaged in no wrongdoing of any kind,

Defendants proceeded with their extortionate plan. As part of that plan, they directed

MabVax to make untrue and material misleading statements to the SEC, and assisted

their client in filing multiple fraudulent reports with the SEC over a long period of time.

Defendants’ conduct was flagrant and heartless.

       139. Defendants actions offend against generally accepted standards of decency

and morality and are atrocious and utterly intolerable. They are attorneys. They knew that

their illegal actions would cause severe emotional distress.

       140. Their outrageous conduct caused Plaintiff to suffer severe emotional distress,

extreme fear and panic.

       141. Defendants’ misconduct constitutes intentional infliction of emotional

distress.

       142. As a direct result of Defendants’ misconduct, Plaintiff suffered damage and
                                            58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 64 of 67



incurred loss, including, without limitation, pain and suffering, physical injury, severe

emotional trauma, insult, embarrassment, humiliation, public ridicule, anguish, stress and

anxiety, injury to reputation, special damages, medical expenses, attorney's fees, costs

and out-of-pocket expenses in the sum of $10,000,000.00 or such greater amount as is

determined by the Jury.

                   FIFTH CAUSE OF ACTION –
 PRIMA FACIE TORT AGAINST BAKER BOTTS, JONATHAN SHAPIRO, AND
                      GREGORY HANSEN

       143. Plaintiff restates paragraphs 1 through 142 of this Complaint, and

incorporates them herein by reference.

       144. In their attempts to extort payment of $9,600,000 from Plaintiff, Defendants

Baker Botts, Jonathan Shapiro, and Gregory Hansen intentionally inflicted harm on

Plaintiff without excuse or justification. Their statements and actions were motivated by

disinterested malevolence, malice, and the desire to extort a settlement from Plaintiff

without litigation.

       145. As a direct result of Defendants’ actions, Plaintiff suffered special damages

and incurred loss, including, without limitation, injury to his business and property, loss

of clients, damage to his reputation, prestige and standing, attorney’s fees, court costs,

and other damages in the sum of $10,000,000.00 or such other amount as is determined

by the Jury.

                    SIXTH CAUSE OF ACTION –
     VIOLATION OF JUDICIARY LAW § 487 AGAINST BAKER BOTTS,
   JONATHAN SHAPIRO, LYNN NEILS, DAVID LOCHER AND GREGORY
                            HANSEN

       146. Plaintiff restates paragraphs 1 through 145 of this Complaint, and

incorporates them herein by reference.


                                            58
    Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 65 of 67



        147. In the draft complaint, Defendant manufactured and repeated multiple

patently false statements as a part of a scheme to extort a settlement from Plaintiff.

        148. Defendants Baker Botts, Jonathan Shapiro, Lynn Neils, David Locher and

Gregory Hansen are guilty of deceit 15 or collusion with the intent to deceive Plaintiff, and

the Superior Court for the State of California. Defendants’ deceit and collusion was both

directed at the Court and it occurred during the course of a judicial proceeding.

        149. Defendants’ misrepresentations, deceit, and collusion constitutes misconduct

under New York Judiciary Law § 487.

        150. As a direct and proximate result of Defendants’ misconduct, Plaintiff

suffered substantial injury and loss of property, including the payment of attorneys’ fees

and costs, pain and suffering, physical injury, severe emotional trauma, insult,

embarrassment, humiliation, public ridicule, anguish, stress and anxiety, injury to

reputation, special damages, medical expenses, costs and out-of-pocket expenses in an

amount to be determined by the Jury.

        151. In accordance with New York Judiciary Law § 487, Plaintiff seeks treble

damages to punish Defendants and to deter them from betraying their special obligation

to protect the integrity of the Court and foster their truth-seeking function.

         Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of Baker Botts, Shapiro,

         15
              “Deceit” means “the act or process of deceiving (as by falsification, concealment, or cheating).”
Kawashima v. Holder, 132 S.Ct. 1166, 1172 (2012) (citing Webster’s Third New International Dictionary
584 (1993)); see id. Amalfitano v. Rosenberg, 428 F.Supp.2d 196 (S.D.N.Y. 2006) (adopting definition
from Black’s Law Dictionary (8th Ed. 2004) (“Deceit” includes: (1) The act of intentionally giving a false
impression … (2) A false statement of fact made by a person knowingly or recklessly (i.e. not caring
whether it is true or false) with the intent that someone else will act upon it … (3) A tort arising from a
false representation made knowingly or recklessly with the intent that another person should detrimentally
rely on it.).


                                                     58
   Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 66 of 67



MabVax, and their agents and other third-parties, will exist for the allegations and claims

set forth above after a reasonable opportunity for discovery.

       Plaintiff reserves the right to amend this Complaint upon discovery of additional

instances of the Defendants’ defamation and wrongdoing.

                   CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court to enter Judgment against

Baker Botts, Jonathan Shapiro, Lynn Neils, David Locher and Gregory Hansen jointly

and severally, as follows:

       A.      Compensatory damages in the amount of $10,000,000.00;

       B.      Threefold damages in the sum of $30,000,000.00;

       C.      Punitive damages in the amount of $5,000,000.00 as a result of the

Defendants’ specific intent to harm Plaintiff and the actual harm inflicted on Plaintiff;

       D.      Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

from May 15, 2018 to the date of Judgment at the maximum rate allowed by law;

       E.      Post judgment interest at the maximum rate allowed by New York law;

       F.      Costs and such other relief as is just and proper.


                             TRIAL BY JURY IS DEMANDED




                                             58
  Case 1:20-cv-00551-AKH Document 17-1 Filed 06/04/20 Page 67 of 67




DATED:     June 4, 2020



                          HARVEY J. KESNER



                          By:   /s/ Robert C. Buschel
                                Robert C. Buschel, Esq.
                                Florida Bar No. 0063436
                                BUSCHEL GIBBONS, P.A.
                                One Financial Plaza
                                100 S.E. Third Avenue, Suite 1300
                                Fort Lauderdale, Florida 33394
                                Telephone: (954) 530-5301
                                Buschel@BGlaw-pa.com
                                (Admitted Pro Hac Vice).

                                Steven S. Biss (VSB # 32972)
                                300 West Main Street, Suite 102
                                Charlottesville, Virginia 22903
                                Telephone: (804) 501-8272
                                Facsimile: (202) 318-4098
                                stevenbiss@earthlink.net
                                (Application for Admission Pro Hac Vice
                                       To be Filed)

                                Counsel for the Plaintiff




                                      58
